Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 1 of 15




                 Exhibit 5
                        Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 2 of 15

GENERAL OPERATING CONiarriONS
COVERNUNG                  eLc BANv                              AccouNTS, PRODUCTS AM) SERVICES
The undersigned       40teak                        hereby request(s) the opening in my / our name (s) the account(s) mentioned below:


in accordanceawith the general terms and conditions applied by your Bank and which govern these accounts and services. I declare that
I / we have reviewed and a proved such general terms and conditions without reservation.
(Client RIM number
Hereinafter the « Account Holder » or the « Client »


                                                                            require the involvement of third parties, including but not limited to
CHAPTCR 01: BANK ACCOUNT OPENING                                            acts relating to the authentication and registration of guarantees and
PROCEDURE AND GENERAL OPERATING                                             mortgages of whatever nature (including but not limited to sureties,
                                                                            first demand guarantees, pledges and liens) or any other instrument
COMMONS                                                                     or contract involving notaries and any other relevant authorities, for
                                                                            the purpose of paying any applicable taxes and duties (including
I.    Client's: ob!igation to provide information                           stamp duties) to the Finance Ministry or other relevant authority, or in
                                                                            order to secure a credit or advance from an insurance company, or in
1.   Subject to the Bank's approval, the Client may open one or
                                                                            order to hire the services of a debt recovery company. In addition, the
more accounts with the Bank in either Lebanese pounds or foreign
                                                                            Client hereby expressly authorizes the Bank to disclose to third parties
currency or with respect to precious metals or shares.'Such accounts
                                                                            information relating to the Client which are necessary to complete
shall be governed by applicable Lebanese laws and regulations and
                                                                            transactions requested by the latter (including, without limitation,
these general terms and conditions. The Bank reserves the right to
                                                                            information to be given to other financial or banking institutions in
subdivide these accounts into sub-accounts, without prior notification
                                                                            order to complete a wire transfer, to collect trade bills, to issue, notify
of the Client.
                                                                            and/or confirm letters of credit and/or guarantees).
2. Pursuant to the laws and regulations in force, and in particular the
                                                                            3. If the account is a joint or collective account, any and all Account
Law N°318 of 20 April 2001 and the circulars issued by the Banque du
                                                                            Holders hereby unequivocally, expressly, unconditionally and
Liban relating to the fight against money laundering, article 160 of the
                                                                            irrevocably releases the Bank from its obligations with regard to
Credit and Monetary Code and the Foreign Account Tax Compliance
                                                                            banking secrecy for all of the matters listed above.
Act, known as FATCA, adopted by the United States Congress on
March 18,2010, the Client undertakes under his/her own responsibility
to provide the Bank with all true information necessary to open a bank      Ill.    Dreign currency alc1P.I.:ts
account, together with any other information deemed necessary               1. Existing and future foreign currency accounts shall be subject
or useful by the Bank throughout their relationship, including but          to both Lebanese law and the law of the country of the currency in
not limited to information relating to the Client's identity, address,      question. The Bank's liability shall not be involved in the event that the
profession, business, financial position, the origin of the Client's        currency in question is not fully available or available only in part, or is
banking transactions and the reasons and purpose thereof.                   no longer in uses, for whatever reason, and in particular as a result of
3. Similarly, the Bank is entitled to obtain all information it deems       any Lebanese or foreign law or regulation, a decision of the Lebanese
necessary in order to assess at any time the risks and uncertainties it     administrative authorities or of any foreign authorities, or as a result
could face with regard to the credits and other facilities it may grant     of an act of State.
to the Client. The Client is also obliged to provide to the Bank any        2. The Client hereby irrevocably and unconditionally grants at all
information which may be necessary for a proper assessment of any           times all powers to the Bank in order to a) convert all or part of the
risks and uncertainties which could have an adverse effect on the           foreign currency credit balance of the Client's account into Lebanese
Client's personal position or his/her activities.                           pounds or another foreign currency, at the rate on the date of the
4. The Client represents and warrants, under his/her own                    transaction, in order to cover the debit of one or other of the Client's
responsibility, that all statements, information and documents              other accounts, and b) make the necessary transfers from accounts
provided or to be provided to the Bank are or shall be accurate and/        in credit to accounts in debit. An exchange commission shall be
or authentic. In the case of any inaccuracy or the falsification of a       applied by the Bank, at the rate and under the conditions applied by
document, statement or information provided by the Client, all sums         the Bank.
whatsoever advanced to the Client as a credit or facility shall be
immediately repayable, notwithstanding any previously agreed term.          1V. Verification            of :aignatuLes            and      maiple
      7-1,arking seci.ecy                                                   signatures
                                                                            1. The Bank shall rely on the specimen signature given by the
1. The Bank is bound by banking secrecy in accordance with the
                                                                            Account Holder for any transactions carried out by it, and it shall not
 conditions and restrictions provided for by the Law of 3 September
                                                                            be held liable in this respect either by the Account Holder or any third
 1956 relating to banking secrecy.
                                                                            party in the case of its refusal to carry out a transaction if the signature
2. Moreover, the Client hereby expressly, unconditionally and
:irrevocably releases the Bank from its obligation to banking secrecy       does not comply with the above mentioned specimen. Similarly, the
with regard to the foliovving:                                              Bank shall not be liable in any manlier whatsoever in the eventof the
t- The Client hereby empoWers the Bank without liability to the latter      falsification of the signature.
to lift the banking secrecy relating to his/her credit and debit accounts   2. The Client may decide to use a specific signature, which differs
With regard to the U.S. tax authorities with respect to all matters         from his/her usual signature, in order to authenticate instructions
pertaining to the application of the Foreign Account Tax Compliance         relating to the operating of any of his/her accounts. In this case, he/
Act (FATCA).                                               •                she shall provide a specimen of the said signature to the Bank, and the
     The Bank's, obligation .to banking secrecy shal€ not apply with        Bank shall be authorized to refuse to carry out any instruction given
regard to its correspondents, all member companies of its group, its        by the Client or any transaction concerning the account in question
'existing and future subsidiaries and affiliates.                           which does not show the specific signature adopted for this purpose.
                                                           1
r    in accordance with article 2 of the Law relating,to banking secrecy,   Moreover, the Client, acknowledges that he/she is bound by any
the Client hereby authorizes the Bark to request ail information relating   transaction involving the account in question using the said signature
to funds and assets deposited with;other banks arid, more generally,        and further acknowledges his/her liability for any loss suffered by the
regarding accounts opened with such banks. For thiS purpose, the            Bank or any third party as a result of the use of the account.
Client releases these other banks, their directors and employees from
their obligationS with regard to banking secrecy.                           V.     Cci:ectiln serv!ces
     In accordance with article 4 of the Law relating to banking secrecy,       Account deposits made by cheque, wiretransfer, trade bills or any
the Client hereby expressly, unconditionally and irrevocably authorizes     other payment instrument, are made under the sole responsibility of
the Bank to carry out any seizure of funds and assets deposited with        the Account Holder, and the Bank is under no obligation to ensure
any other bank,                                                             payment OT to take any steps in this respect. In the exceptional. event
     The Bank shall not be bound by banking secrecy with regard             that any such deposits are made temporarily, the sum in question
to customary acts concerning a bank and its clients and/or which            sh [I not be av ilable to the ACcount Holder until it has been collected
                 •,
                                                                    -••
                                                                                 0.N.                -e-1.
                 Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 3 of 15
 by the Bank. Tha Bank reserves the right to reverse the entry, with no          1. The Bank's books, registers and account entries are binding upon
 obligation to notify the Client in advance, in the case of the debtor's          the parties and are enforceable against the Client. They shall have
 failure to pay the sum. Accordingly, the Bank shall be entitled to refuse        probative force with regard to the Account Holder, his/her successors
 any drawing on the Client's account if the sums concerned by the                 and assigns and third parties. Moreover, and notwithstanding the above,
 cheques, wire transfers, trade bilis or any other payment instrument            it is expressly agreed that the reproduction of orders on microfilm or any
 have rot been collected and/or to reverse the entry of the amount of             other IT medium kept by the Bank shall constitute proof of transactions
 those which have been returned.                                                 carried out by the Client and may be produced in the case of litigation.
 2. It is expressly agreed by the parties that the Bank shall be entitled,       2. The Client may transmit his/her orders and instructions by
 with no obligation to notify the Client, to reverse account entries             facsimile on the subscription number declared by the Client in the
 made as a result of a material or legal error. Any entry made by the            Know Your Customer form signed by him. Orders made in this way
Bank shall be binding on the Account Holder once this entry has been             are binding on the Client, which acknowledges that it is aware of risks
made.                                                                            associated with this method, including the risk of fraud, falsification
 3. If the Client has used sums mistakenly credited to his/her account           and/or the use of a false signature. The Client therefore releases the
or if cheques, trade bills or negotiable instruments are returned for any        Bank from any liability connected with the execution of orders and
reason whatsoever, it shall immediately repay the concerned amount               instructions transmitted by facsimile, shall be liable for any losses or
to the Bank, plus interest, commission, costs and ancillary charges, at          damages that could ensue from the execution of the above without
the rates and under the conditions applied by the Bank, under threat             holding the Bank liable for any reason whatsoever in this regard, and
of court action and an order to pay damages. With regard to cheques,             acknowledges that the Bank is entitled to refuse to execute an order or
trade bills and negotiable instruments to be collected abroad, the               instruction which is not sufficiently clear, or which it deems doubtful,
Client acknowledges that foreign legislations allow banks to return              without any liability to the Bank as a result of such refusal.
such cheques, trade bills and negotiable instruments many years after            3. In addition, in order to facilitate the Client's access to the various
their deposit for collection-and to claim their value even after they            services offered by the Bank, the latter may allow the Client to transmit
have been paid. As a result, the Client irrevocably and unconditionally          orders and instructions orally during telephone conversations. Any
undertake to repay the Bank forthwith the value of said cheques, trade           Client wishing to benefit from the telephone banking services shall
bills and negotiable instruments, plus interest, commission, costs and           be given a password and shall take all measures necessary to keep
ancillary charges, at the rates and under the conditions applied by the          such password confidential. The Client shall be bound by any and all
Bank, irrespective of the time at which they are returned. In the event          transactions resulting from an improper use of the password until the
that the Client fails to pay any of the aforementioned amounts, the              Bank has received written notice of such improper use. Orders and
Bank shall be entitled to debit such amounts from any one of his/her             instructions transmitted by the Client during a telephone conversation
accounts and/or from a debit account which shall be opened in his/her            may be recorded on magnetic tape under conditions which guarantee
name without giving prior notice to the Client, and the Client hereby            the reliability and integrity of any such recording. it is therefore
grants full powers to the Bank for such purpose.                                 expressly agreed by the parties that the recordings on magnetic tape
4. The Client shall bear alone all the consequences of any difficulties,         are self-authenticating and provide sufficient proof of the genuine
delays or errors relating to any collection, payment or transfer, and            nature of orders and instructions transmitted by the Client. The Client
the Bank's liability shall.not be involved in this respect.                      hereby acknowledges the accuracy of all operations and entries
5. Cheques and other trade bills or negotiable instruments deposited             effected on his/her accounts, and from then on, stands down to argue
for collection shall be sent by post on behalf of the Client, at his/her         or make any objection in this respect.
risks and at his/her own expenses. The Client shall bear the risk of             4. The Client shall in any event be deemed to have irrevocably approved
loss, theft, fire or other event, as well as risks arising as a result of        transactions executed pursuant to the said orders and instructions as
an event of force majeure, third party default or his/her own default.           shown on the bank statements, provided that the conditions set down
It shall also bear the consequences of any delay in collection, or the           in section 7 above under the title "Bank statements" are met. No claim
time needed for collection, and any loss or costs incurred as a result           made by the Client will therefore be admitted.
of the latter. The Client shall pay any commission, costs and ancillary          5. It is expressly agreed by the parties that the Bank may, if the Client
charges which may be due to the Bank or to its correspondents.                   transmits his/her instructions by telephone, facsimile or e-mail, decide
6. The Bank's shall not be held liable as a result of any delay in               whether or not to act on the said instructions, under the responsibility
the presentation of cheques, trade bills or negotiable instruments               of the Client which shall bear all associated risks, including those risks
deposited with it by the Account Holder for the purpose of collection.           which could arise in the event that the said instructions are shown
Similarly, the Bank shall have no obligation to make any act of protest          to be a result of fraud or theft. If the Client's instructions are not
or issue any formal notice relating to non-acceptance or non-payment,            sufficiently clear, the Bank shall have the right to refuse execution,
nor any responsibility with regard to any legal action taken for the             without any liability to the Bank as a result of such refusal.
purpose of collection. It is expressly agreed by the parties that any            6. The Client undertakes to use the telephone banking services within
such measures shall be initiated by the Account Holder himself/ herself.         the legal limitations applied to traditional banking services. It may not
                                                                                 oppose the payment of any cheque by using the telephone banking
      Account icezping fees                                                      services. In addition, secret accounts and numbered accounts fall
1. The Bank is entitled to charge fees for account keeping, at the               outside the scope of the services provided by the Bank.
rates and under the conditions applied by it, and which the Bank is              7. The joint account holders are entitled to benefit from the telephone
entitled to change at any time, in accordance with the provisions of             banking services if all joint account holders have so approved and
section 1(K) below, entitled a Tariffs ». The Bank ha's the right to debit       signed on the subscription form relating thereto. In such case, the
these fees from any one of the accounts opened by the Client with it,            joint account holders are given one password only.
with no obligation to notify the Client.                                         8. The Client releases Bank from any liability in respect of the banking
                                                                                 secrecy in the event that any third party has reviewed his accounts
       Sank statements                                                           or acquired any information through the telephone banking service
p                                                                                without any direct intervention of the Bank, -T-he telephone banking
l.    The Bank shall issue a bank statement for each of the Client's             service is automatically suspended ,upOn the Bank being notified of
debit accounts at the end of each calendar month, and for each of                the passing away of the Client.
the credit accounts at the'end of June arid Decembers of each year.
This statement' together with the balance Shown, shallibe deemed to              IX. Account 1.N..ity              .rawer
have been irrevocably accepted by the Account Holder if no written
notice of oppoSition-has-been sent to the Bank, by registered letter             1. The Client acknowledges that the division into various accounts
With acknowledgement of receipt, by the Account Holder within 15                 is purely for practical reasons. Accordingly, the Client expressly
(fifteen) days of the date of the said statement. If the Client does not         grants the Bank the discretionary right,to consider at any time, with
                                                                                 no obligation to notifythe Client, that all transactions on the Client's
collect the statement from-the Bank within the above mentioned time
                                                                                 accounts and/or sub-accounts, whether credit or debit entries, in
limit, it shall bedeerned to have received it and ,approvpd its content.
                                                                                 Lebanese pounds or foreign currency, constitute indivisible entries
On expiry of this time limit, the Account Holder's right to oppose the
                                                                                 for one and the same current account, which shall have one and the
statement or to discuss its content shall lapse. 'The Hank however
                                                                                 same balance. If there are one or more foreign currency accounts, the
reserves the right to correct any errors or omissions at any time.
                                                                                 balance shall be calculated after the bqok conversion of the currencies
It is expressly egreed by the parties that the Bank may, at any time
                                                                                 into the currency of one or other of the Client's accounts, which shall
and with no obligation to notify the Client, destroy statements made
                                                                                 be determined at the diScretion of the bank, at the rate in force on the
available to the Client if the latter has not collected them within the
                                                                                 day of calculation of the Said balance.
above-mentioned '15 (fifteen) day period.                                        2. The Bank may therefore, on its own initiative and at any time, with
2. Only the registers and account entries of the Bank have probative             no obligation to notify the Client, -merge and unify the balances of
force and are enforceable against the parties.                                   the various existing or future accounts of whatever nature opened
                                                                                 in the name of the Client (including but not limited to sight deposit
V11. Probae..hrelOxe of 'due Balk's boc!-.s, iegistarr_                          accounts, term deposit accounts andnumbered accounts), regardless`
and 3ntriec                                                                      of the type or currenpy, whether such-balences are in credit or debit.


6                                                           rieileree Tete hs.                                    -      ii=ialr-T-            111111M111
                      Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 4 of 15
3. It is expressly agreed by the parties that any merger or unification            2. If the Client has several accounts with the Bank, the Client's
of the Client's various accounts and/or sub-accounts decided by the                termination letter shall clearly identify the account or accounts which
Bank shah have no impact on the autonomous functioning of the                      he/she intends to close.
said accounts and sub-accounts. Accordingly, but without limitation,               3. Notwithstanding any contrary provision, the Bank has the right
the various accounts and/or sub-accounts may operate as credit or                  to close the account without notice in the case of default on the part
debit accounts and bear interest at variable and differentiated rates.             of the Client and/or the latter's failure to comply with any one of his/
Similarly, the Bank shall be entitled to carry out transfers from account          her contractual obligations (including but not limited to a failure to
to account, pursuant to the powers or authorizations given to it by the            pay sums owed by the Client to the Bank, or any inaccuracy in the
Client either through these General Conditions or separately.                      information provided to the Bank by the Client, including in relation to
                                                                                   the application of the provisions of the United States Foreign Account
X. Set off                                                                         Tax Compliance Act (known as FATCA).
1. Without prejudice to the Bank's right to merge and unify the Client's           4. After the closure of his/her account, the Client shall attend the
various accounts and/or sub-accounts, the Bank may at anytime, with no             Bank in order to collect any credit balance, it being understood that
obligation to notify the Client, set off the balances of the Client's various      the withdrawal of the credit balance shall only take place once the
accounts opened with its branches (including but not limited to sight              Client has satisfied all of its obligations to the Bank.
deposit accounts, term deposit accounts and numbered accounts). For                5. It is expressly agreed by the parties that the closed credit account,
this purpose, the Client hereby irrevocably and unconditionally grants             closed for whatever reason, shall not bear interest but shall, after
all powers to the Bank to conduct any such set off by means which it               closure, be debited by any fees and/or commission and/or other
deems appropriate, including by transfer from account to account. It is            ancillary charges for the benefit of the Bank, at the rates and under
expressly agreed for this purpose that any term given for any one of the           the conditions applied by the Bank. The Bank may withdraw these
Client's accounts shall not limit the Bank's capacity to transfer funds            sums directly from the closed account and/or from any other account
from one term account to another, in particular to cover an overdraft.             remaining open in the name of the Client.
2. If the Client has opened a savings account with the Bank, the Client            6. if after closure it is seen that the account has a debit balance
undertakes to provide his/her savings book to the Bank forthwith and               in favor of the Bank, this debit balance shall continue to bear debit
at the latter's first demand, for the purpose of proceeding with the set           interest, interest for late payment, penalties and commissions at the
off referred to in these General Conditions.
3. For accounts in foreign currencies, the Client hereby expressly                 rates and tariffs then applied by the Bank.
authorizes the Bank to carry out at all times any exchange transaction
which may be necessary for the purpose of the set off, at the exchange
rate in force at the date of the transaction.
                                                                                   CHAPTER_ 02: SPECIAL OPERATING
                                                                                   CONDITIONS APPLICABLE TO CERTAIN
XL Tariffs
1. Unless otherwise specifically agreed by the Bank and the Client,                ACCOUNTS
interest rates, fees, commission and other charges applied by the
Bank for its clients' banking transactions shall be those applied by the           I. Special conditions relating to sight deposit
Bank at the date of the transaction and the same shall be recorded in              accounts
[the Client's account] after deducting the amount of any taxes, duties
                                                                                   1. The Account Holder has access to sums deposited in sight
or expenses.
2. The Bank reserves the right to change its tariffs at any time for               deposit accounts by way of deposits or withdrawals made directly
sight accounts and at maturity for term accounts, whatever the nature              at the Bank's counters (including « ATM » machines) or by way of any
or currency of such accounts and without being required to give                    payment instrument made available to the Client by the Bank, and in
notice to the Client.    •                                                         particular wire transfer, payment cards and/or cheques.
3. The Client shall have 15 (fifteen) days from the date of introduction           2. With regard to any deposit or withdrawal, the account shall be
of any new tariff conditions to inform the Bank, by registered letter with         operated under the signature of the Account Holder, as authorized by
acknowledgement of receipt, if he/she wishes to close the account. If              the Bank.
the Client does not request such closure within this time period, he/              3. The Bank may at its discretion issue or refuse to issue a cheque
she shall be deemed to have accepted the new tariff conditions. If the             book and/or payment card to the Account Holder, with no need to
Client has several accounts, he/she shall clearly identify those which             justify its decision.
he/she intends to close.                                                           4. The Bank shall issue a cheque book to the Account Holder on the
4. The Client may obtain information directly from the Bank                        basis of the form it has prepared. It may therefore refuse any payment
concerning fees, commission and other charges which may apply.                     by way of a cheque which does not comply with this form or a form it
                                                                                   has not authorized in advance.
XII. Modificaticn of the general c•oriciitic...ins                                 5. The Account Holder undertakes to take care of the cheque books
1. The Bank reserves the right to change its services and to modify                and cheques provided to him/her. He/she shall bear full liability for his/
these General Conditions at any time, with the aim of improving the                her use whether by himself/herself or by his/her legal representative.
quality of services offered and completing the range of services.                  Similarly, he/she shall bear full liability for the fraudulent use of the
Any modification will take the form of an amendment of the General                 cheque books or cheques contained therein, including as a result
Conditions, which shall be notified to the Client. The Client shall                of loss, theft or forgery, and the Bank shall be held harmless in this
have fifteen (15) days as from the date of introduction of the new                 respect. The Account Holder shall inform the Bank in writing forthwith
General Conditions to inform the Bank, by registered letter with                   of the occurrence of any of the above mentioned events. The Bank
acknowledgement of receipt, if he/she wishes to close his/her                      may, but is not obliged to, block a sum equivalent to that of the cheque
account. If the Client does not request such closure within this time              whose payment has been opposed by the Account Holder. This sum
period, he/she shall be deemed to have given unreserved approval                   shall be blocked for a period to be decided by the Bank, or until the
of the new conditions, releasing the-Bank from any liability for any               end of the period for presentation, or until the-Ac-count-Holder nonfrez:
reason whatsoever in this respect. If the Client has several accounts,             the Bank of the withdrawal of the oppoSition, or the handing down of
he/she shall clearly identify those which he/she intends to close.                 an enforceable court decision bringing the dispute to an end-
                                                                                   6. The Bank has the right to honor cheques drawriotlit by the Account
        Application of Oaymentalnada by the Client                                 Holder, even after expiry of the legal period ailoWed for presentation.
                                                                                   7. The Account Holder can only draw cheques in the currency in
1.  All payments made by the Client pursoant to his/her obligations to             which the account is opened. He/she shall not draw a cheque when
the Bank shall be applied in the following order and manner:                       there are no or insufficient funds, nor withdraw a provision or part of a
3) firstly, for the payment of commission, charges and expenses to
                                                                                   provision for a cheque after the cheque has been drawn, or oppose or
be paid by the Client for iriy reason whatsoever,                                  prohibit payment in cases other than those listed in article 428 of the
b) secondly, for the payment of interest due but not yet paid which is             Commercial Code, under threat of legal proceedings pursuant to article
owed by the Client for any reason.whatsoever,                                      666 of the Lebanese Criminal Code. Inithe case of payment opposition,
c) thirdly, for the payment of the principal due but not yet paid which            the Bank reserves the right to take eny steps it deems appropriate,
is owed by the Client for any reason, whatsoever.                                  including the blocking of a provision until the Account Holder notifies
                                                                                   the Bank of the withdrawal of the opposition, or the handing down of an
         CiOSI.103 of the av:ourri:                                                enforceable court decision bringing the dispute to an end.
1. Subject to special terms and conditions relating to the operating               8. The Client states that he/she is aware of decision n° 6060 of the
of certain accounts, each party may terminate this agreement, by                   Banque du Liban of 25 Noyember 1995 relating to the organization of
sending to the other party written notice and after 15 days of being               the centralized service for defaulting clients and therefore irrevocably
notified or rejecting this notification by this party or default of                releases the Bank and its emRloyees from banking secrecy in order
'notification for whatsoever reason, and thus, ,without need to justify            to allow them to take any necessary steps for the. enforcement of
the termination deCision and without neeci•to institute any judicial or            the provisions of the above mentioned decision, together with any
extra judicial procedure, and thus close-the account.                              amendments thereto, in particular in the event that the Account Holder


                                                              Gue.,--al I en'rs-    Curtrlitinais.                                                         7
                                                                                                                                                                V-7.)
                  Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 5 of 15
 or his/her legal representative draws a cheque on one of the accounts             IL The opening of an account is subject to a minimum balance, which
opened with the Bank and where it becomes clear, on presentation of                shall be fixed at the discretion of the Bank and which may be changed
the cheque for payment, that there are insufficient funds to pay the               at any time, with no obligation to notify the Client. if the balance
amount in full.                                                                    falls below the minimum threshold, the account shall cease to bear
9. The Account Holder undertakes to return cheque books and/                       creditor interest for the benefit of the Account Holder, and the Bank
or payment cards provided to him/her by the Bank immediately on                    shall be entitled to collect commission at the rate then applied by the
closure of the account. If he/she fails to do so, he/she shall continue to         Bank which it may debit directly from the account, with no obligation
be liable in the event of loss, theft or fraudulent use.                           to notify the Account Holder.
10. it is expressly agreed by the parties that any overdraft which                 12. If the account is a sight account, it shall bear creditor interest at the
may be exceptionally authorized by the Bank on the Client's deposit                rate fixed by the Bank which shall be added to the account balance.
account is by nature temporary. The Account Holder shall cover the                 However, if the account is closed before the interest period, for any
overdraft immediately. The Bank shall be entitled to apply interest,               reason whatsoever, the Bank shall not be liable for the payment of this
commission, fees and ancillary charges at the rates and under                      interest for the period concerned.
the conditions applied by the Bank to this overdraft, either before                13. If the account is blocked for a given period, creditor interest
or after the closure of the account. Similarly, the Account Holder                 shall be added to the account balance at the end of the period. If the
authorizes the Bank to make withdrawals from this account, once the                account is closed before the end of this period, the Bank shall not be
credit balance has been restored, for set off against amounts which                liable for the payment of this interest for the period concerned. It is
the Client owes to the Bank, and/or from any other account opened                  expressly agreed by the parties that the blocking of this account shall
in the Account Holder's name with the Bank.                                        be automatically renewed for a similar period, and the Bank shall have
11. The special conditions relating to savings accounts apply to sight             the right to change the interest rate in order to apply that in force at
deposit accounts when the latter are opened with a savings book.                   the time of the renewal, unless the Account Holder decides otherwise
                                                                                   by notifying the Bank by registered letter with acknowledgement of
I!.                 conditiens                         +c     savings              receipt, at least two business days before the end of the period.
                                                                                   14. In the event that the Account Holder passes away, the heirs shall
-_,!ccou:ItS •                                                                     not have the right to dispose of the balance of the deceased until
 1. The Bank may, at the request of a natural person or a not-for-profit           they have provided evidence of their capacity in the manner required
 association, issue a savings book to the Account Holder, which shall              by law. The agreed interest rate shall continue to apply on the time
 bear a personal number which may not be assigned, endorsed or                     deposit account even after the passing away of the depositor and until
 transferred in any other manner.                                                  maturity of the term.
 2. Deposits and withdrawals may only be made on presentation of                   15. The Client undertakes to return the savings book to the Bank on
 the savings book. All transactions on the account must be recorded in             closure of the account, for whatever reason.
 the savings book and in the Bank's registers.
 3. The savings book shall indicate the date and the amount of each                Ili. Conditions re!ating to term deposit accounts
 deposit and withdrawal, and each transaction shall bear the Bank's                1. The Bank may, at the request of the Client, open one or more term
 stamp. No change or correction made to amounts recorded in the                    deposit accounts in Lebanese pounds or foreign currency.
 savings book shall be taken into account if they do not bear the                  2. Sums deposited in this account shall be automatically blocked,
 Bank's stamp. The Bank is thus released from the obligation to issue              as from the date of opening, for a period requested on opening the
 a statement.                                                                      account. The Client cannot either withdraw or transfer any sums
 4. The Account Holder may make withdrawals in person or name                      deposited in this account before this date.
 a representative to make deposits in and withdrawals from the                     3. If the Bank exceptionally authorizes a withdrawal before the term,
 account. The issuing of a savings book to the representative shall                it is for the Bank to set down the conditions.
 take place under the Account Holder's responsibility. The Bank does               4. At the end of the term, the account shall be blocked for a similar
 not recognize any beneficiary other than the holder of the savings                term under the same conditions, subject to the Bank's right to change
 book and the savings book is not transferable by assignment or                    the interest rate in order to apply that in force at the date of the
 endorsement.                                                                      renewal, unless the Account Holder decides otherwise by notifying
 5. No withdrawals may be made from the savings account through                    the Bank by registered letter with acknowledgement of receipt, at
 the use of cheques, wire transfers or payment cards.                              least two business days before the end of the period.
 6. The Account Holder shall solely bear the consequences arising                  In the case of renewal, the creditor interest shall be added to the
 as a result of the loss, destruction, theft or fraudulent use of the              account balance at the end of the period.
 savings book, regardless of the identity of the perpetrator. In this              If there is no renewal, the account shall be converted into a sight
 case, the Account Holder shall inform the Bank in writing forthwith,              deposit account which shall be automatically subject to the special
 either by registered letter with acknowledgement of receipt, or by                conditions applicable to sight deposit accounts, as set forth herein.
 hand-delivered letter against acknowledgement of receipt. The Bank                If the account is closed before the end of the period, the Bank shall
 shall not have any direct or indirect liability in this respect.                  not be liable for the payment of this interest for the period concerned.
 7. In the case of the destruction, loss or theft of the savings                   5. The special conditions applicable to savings accounts shall apply
 book, the Bank may issue a new savings book to the Account                        to deposit accounts, when the latter are opened with a savings book.
 Holder, in exchange for the payment of compensation under the
 conditions set down by the Bank. The Account Holder shall thus
 sign a statement relating to the destruction, loss or theft which
                                                                                   !Ir. Special conditions relating to numbered
 shall discharge the Bank in full, and in which it shall undertake to              acceun;s
 return the lost or stolen savings book if it is found. The Bank shall             1. At the request of the Client, the Bank may, at its discretion, agree
 only issue the new savings book on expiry of a period of one week                 to open a numbered cash or shares deposit account governed by the
 fottowi7g-the mate-ref th-e above-mentioned statement. The original               Law of 3 September 1956 relating to banking secrecy and by these
savings book shall be cancelled and shall have no legal effects.                   General Conditions. Safe boxes may,.,also be hired under a number.
 The account balance at the date of issue of the new savings book,                 2. This account shall be identified exclusively by a number allotted
 es shown by the Bank's registers, shall' be recorded in this new                  by the Bank.
savings book. 1                                                                    3. Any notices and correspondence sent by the Bank to the Client
0. In the event of an error an recording the balance in the savings                concerning the numbered' account shall refer only to the account
gook, or a differ enCebetWeen the sums recorded in the savings book                number. Similarly any instructions given and all transactions carried
and those recorded in the Bank's registers, the latter shall prevail               out by the Client relating to the account shall refer only to the account
and only these recofds_ shall be taken into account., The Account                  number.
Holder undertakes to allowThe Bank to correct records'in the savings               4. Numbered accounts are operated exclusively as deposit accounts.
 book so that they comply with those of the Bank, which may request                No credit granted by the Bank to the Client shall be recorded in a
the Account Holder to sign the Corrected copy `of thEesavings book                 numbered account. Withdrawals made by the Client shall not under
;and, thus, approve the balance as shown and its conformity with the               any circumstances exCeed the amount of the account balance.
                                                                                   5. The numbered accounts are funded exclusively by deposits in
Bank's registers.
                                                                                   cash, cheques or by wire transfers from another bank for credit to the
9. The Account Holder hereby in evocably authorizes the Bank to
                                                                                   account, which shall be referred to only by its number. Withdrawals
'record all fees and commission owed to the Bank relating to the said              from these accounts shall be made ,in cash, by cheques or by
,account in the savings book.                                                      wire transfer, referring 'only to the account number. No payment
10. The Bank may at any time retbse, either in whole' or in part, to               instruments (cheques, payment cards or other) shall be made
'deposit any sure in the savings account; similarlythe Bahk may record             available to the Client for the purpose of operating the numbered
such sums in ahy other account opened in the name of the Account                   account.                                           •„.
Holder, or open an account' in the latter's name under conditions                  6. The numbered account shell bear interest under the same
which it deems- appropriate, it being understood that the Account                  conditions as those applicable to -the other accounts, as set forth
Holder has no right to oppose any of the•above mentioned measures.                 herein.


                                                            li;311,CIr431 1,2.r ro_5 `t Cci lLIillun
                    Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 6 of 15
 7. The Bank shall'protect the identity of the Account Holder in               the joint account and the personal account or accounts of such joint
 accordance with the conditions set down by the Law of 3 September             account holder opened with the Bank.
 1956 relating to banking secrecy. The Account Holder's identity may           10. The joint account holders, when requesting the opening of the
 only be disclosed with his/her written consent, or that of his/her heirs      joint account, shall stipulate whether the Bank is authorized to
 or legatees, in the event that the Account Holder is declared bankrupt        provide information concerning the joint account to the heirs of the
 or in the case of a dispute between the Bank and the Client arising in        deceased joint account holder, pursuant to article 3 of the Law of 19
 connection with their relationship.                                          December 1961 relating to joint accounts, which provides as follows:
                                                                              « In the case of the death of one of the joint account holders, the other
    CiperiEI tg:nditiozis relating to collecthre                              joint account holder or holders shall have full access to the account
                                                                               which they shall be free to operate. In this case, the bank is not obliged
accour:cr;                                                                    to provide any information to the heirs of the deceased joint account
1. All signatories to the request to open this account are treated            holder, unless otherwise expressly provided for in the joint account
 as collective account holders. They can only use and operate the             contract»
 account collectively. In the case of the death of one of the holders, the    «This article shall be repeated in full in the contract».
 other collective account holders can only use and operate the account        The joint account holders hereby declare that they agree / do not
 collectively with the successors of the deceased joint holder.               agree to disclose information on the joint account to the heirs of the
 2. However, the collective account holders hereby authorize the Bankto       deceased joint account holder.
 credit the collective account pursuant to the instructions of one of them,   11. Given the joint and several liability of the joint account holders, each
without need to give advance notice to the other collective holders.          one of the joint account holders shall be jointly liable for the payment
3. It is expressly agreed by the parties that the collective account          to the Bank of any debit balance of the joint account, and/or any related
holders shall be jointly and severally liable with each other toward          interest, commission, fees and ancillary charges which may be due.
the Bank for the proper performance of any obligation arising from            12. Pursuant to article 2 of the Law relating to banking secrecy, and
the collective account. Accordingly, the collective account holders           article 7 of the Law of 19 December 1961, each of the joint account
shall be jointly and severally liable for the payment to the Bank of any      holders hereby authorizes the Bank to request information relating to
debit balance of the collective account, and/or any related interest,         the funds and aasets deposited in other banks and, more generally,
commission, fees and ancillary charges which may be due.                      regarding the personal or joint accounts of each joint account holder
4. Similarly, obligations arising in connection with the operating of         with such other banks. For this purpose, each joint holder hereby
the account and/or relating to the account shall be treated as indivisible    releases these other banks, their managers and employees of their
obligations for which each of the collective account holders and their        obligations with regard to banking secrecy.
heirs and successors shall be liable.                                         13. In accordance with article 4 of the Law relating to banking secrecy,
5. In the case of a dispute between one of the heirs or legatees and          the Client hereby expressly, unconditionally and irrevocably authorizes
the other collective account holders, the Bank may block the account          the Bank to carry out any seizure of funds and assets deposited in a
until the dispute has been definitively settled, either amicably or by        personal or joint account with any other bank.
the courts.
6. The collective account holders may grant powers of attorney                VII. Special concaions vel€ting                     payment car._,,,
to each other or to a third party to operate the collective account.           1. The Bank may, at its entire discretion, agree to provide a payment
In order to be valid, such power of attorney must be signed by all             card to the Client (hereafter the « card ») thus allowing the Account
collective account holders of the account.                                     Holder (hereafter the « card holder »), in exchange for payment of the
                                                                               applicable commission:
VI. Conditions relaUng to joint, acco;ints (End/oil                            - To make cash withdrawals from ATM machines in Lebanon and
 1. The joint account is governed by the provisions of the Law of 19           abroad
 December 1961 authorizing the opening of a joint account.                     - To obtain a statement from these machines concerning the
 2. It is expressly agreed that the joint account holders shall be jointly     balance of his/her accounts with the bank
 and severally liable with each other toward the Bank for the proper           - To pay for purchases of goods and services at any establishment
 performance of any obligation arising from. Similarly, obligations            in Lebanon and abroad
 arising in connection with the operating of the account and/or relating       - To make account to account transfers between his/her accounts
 to the account shall be treated as indivisible obligations for which          with the Bank.
 each of the joint holders and their heirs and successors shall be liable.     2. The card is issued at the request of the Account Holder or its
 3. Each joint account holder shall, as joint and several creditor, be         representative. The card holder may, under his/her own responsibility,
 entitled to give instructions and operate the account with his/her own        request additional cards for third parties, after having given the
 signature, with neither limitation nor reservation, and without having        number of his/her personal account on which the card or additional
 to notify the other joint holders or obtain their consent. Accordingly,       cards are to be used.
 each joint account holder may make withdrawals, collect all sums,             3. The card remains the property of the Bank, which has the right to
 give instructions to the Bank and generally dispose of the full account       withdraw or prevent its use at any time, without having to justify its
 balance, regardless of the amount. It is expressly agreed that the joint      decision. The card holder shall therefore return the card to the Bank at
 account holders, which are signatories hereto, hereby authorize the          the latter's first request.
 Bank with regard to any transaction carried out by the Bank to act in         4. The card shall have an expiry date marked on the card itself. It
 accordance with instructions given by one of them, and the Bank shall         shall be renewed at such date, unless the Bank or the card holder
 be held harmless in this respect.                                             decides not to renew it. The closure of the account to which the
 4. Each joint account holder shall be entitled to enter alone into any        card is attached, for whatever reason, shall lead automatically to
 services agreement relating to the to the joint account and to request       the cancellation of the card and, thus, the obligation to return any
 alone the Bank to issue any means or instrument of payment relating          additional card used for this account.
 to such account                wrth-out limitation, checks, debit and/or     5. The cap on the amount which may be used-each day with the card
 credit cards), without having to obtain the other joint account holders'     shall be that agreed by the Bank and the- card holder or, if applicable
 prior approval.                                                              the limit authorized by the Bank for'this type of card.
6. It is expresSly agreed that the Bank shall not accept any defense          6. The Bank shall withdraw ffom the accountoberated with the
or opposition un the part of ony of the joint account holders relating        card a sum (in US dollars or Lebanese pounds'at the exchange rate
 to the operating or use of the account on the part of another joint          applicable at that date) td cover accounynanagement fees, which
account holder. Any -surc-KnOtice sent to thli Bank shall be automatically    shall also include the cdsts of insurance against loss, theft or the
 rejected and treated as null and void.                                       fraudulent use of the ca/d.
6. In the case of a dispute between the joint account holders                 7. The card holder is responsible for all withdrawals, costs and
 relating to the said account-, the Bank shall block the balance until it     charges arising in cofinection with the use of the card. The card
has been notified of a request to unblock the account signed by all           holder shall, under hiS/her responsibility and before carrying out a
joint account holders, or of an enforceable coctrt decision settling          transaction, ensure that there are sufficient funds available, and
the dispute.                                                                  shall maintain such funds until the corresponding amount has been
/. The joint account holders shall not give power\ of attorney to any         debited. The card holder authorizes the Bank to debit the amount from
third party to operate the account, without first obtaining the express       the account operated with the card.
and written consent of the other joint account holders.                       B. If the card holder tips made seveial withdrawals and purchases
B. In the case of the death of one of the joint account holders, the          in Lebanese pounds and/or foreign curlsency, the Bank is authorized,
?other joint holder or holders, excluding the heiys of the deceased           without notice and in accordance with the exchange rate as at that
joint holder, shall have the unrestricted right to.'use aild dispose of       date, to convert the amount of the said withdrawals and purchases
fthe account.                                                                 into US dollars if the account operated with the card operates in
9. Pursuant to article 6 ofthe Law of 19 December 1961, it is expressly       Lebanese pounds, or vice verse..
*a greed that all account holders and each loht account holder hereby         9. - The card holier states that he/she is perfectly aware- of the riSks
authorize the Bank to carry out any set off between tthe balance of           connected with any transaction carried o_ut with the card, in particular


111      111F-•-
            -                                                                                                                                           9
                   Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 7 of 15
 those arising in onnection with the machines used and which could             which shall be responsible for their safeguard and administration
 lead to inaccurate information. The card holder states that he/she            under the conditions set down by the laws and regulations of this other
 shell bear such risks and shall hold the Bank harmless in this respect.       country.
 10. The Bank may, at its entire discretion and without prior notice,          7. The deposit is made for an indefinite period and the depositor
 convert any amount in the account operated with the card into                 may request their return at any time during Bank opening hours, in
                                                                               exchange for payment of all sums owed to the Bank with regard to
 the currency of withdrawals and/or purchases and/or account
                                                                               the deposited objects. Similarly, the Bank may request the Client to
 management fees and/or any other transaction, at the exchange rate            withdraw the deposited objects at any time.
 as at that date, it being understood that the card holder waives his/her      8. The financia€ instruments and securities account shall be operated
right to oppose the determination of the exchange rate and/or the date         in the same way as the other accounts and a nominative certificate
 on which the exchange transaction is carried out.                             shall be issued for each deposit which shall not be either negotiable
11. The card is strictly personal. The card holder may not transfer,           or assignable.
lend or dispose of the card. The card holder shall sign the card               9. In the case of the partial or full withdrawal of the deposited objects,
immediately on receipt. A personal and secret code shall be provided           the depositor shall sign a discharge for the benefit of the Bank. In
to the card holder by the Bank, such that no transaction may be carried        the case of the sale of the securities, the Bank is discharged by the
out without using this secret code, under threat of confiscation or            recording of the net sale income to the credit of the Client's account.
invalidation of the card after three unsuccessful attempts to use it.          10. The Bank shall make a statement available to the Client, which
12. The card holder shall do the necessary to ensure the safety of             the Client shall check and which shall be governed by the above
the card and the secret code, in particular by not writing the code            provisions of the section I entit€ed « Bank statements ».
on the card or any other document attached to it. The card holder is           11. With regard to transactions concerning financial instruments,
responsible for any use of the card, all withdrawals and connected             the Client shall pass his/her orders to the Bank under his/her own
costs, and shall thus bear all consequences arising as a result of his/        responsibility. The order may be made in writing or by telephone,
her failure to protect the confidentiality of the code.                        in which case it shall be confirmed in writing. The Bank is entitled to
13. In the case of the loss or theft of the card, the card holder shall        refuse to execute an order which is not sufficiently clear. In any event,
inform the Bank by telephone, at the number provided to him/her by             the Bank is under no obligation to monitor or to inform the Client of
the Bank, and shall confirm his/her opposition in writing, by registered       transactions which may concern the securities or financial instruments,
letter with acknowledgement of receipt, or by e-mail, facsimile or             more particularly with regard to the collection of dividends, coupons,
through the Bank's web site, under threat of bearing all fees, costs           interest, amounts relating to share capital amortization, operations on
and charges connected with the use of the card. The card holder shall          capital (for example capital increases or decreases, the grouping or
have no further liability for fees, costs and charges relating to the card     division of shares or securities, exchanges or conversions of securities)
as from the date of the Bank's receipt of the letter, sent by registered       or, more generally, the exercise of any right or privilege relating to
letter with acknowledgement of receipt, confirming the opposition,             securities or financial instruments. If the Bank is involved in any of the
except in the case of negligence on the part of the card holder. The           above-mentioned transactions on behalf of the Client, with the aim of
insurance shall come into effect on the date on which the Bank is              protecting the latter's interest, it shall not under any circumstances
notified of the loss, theft or fraudulent use of the card.                     bear any liability with regard to its choices and decisions.
14. The Bank shall be held harmless with regard to any dispute which
may arise between the card holder and establishments affiliated to             'X. ilental of safe Loxes
the card issuer as a result of any refusal of the card, for whatever           1. The Bank may offer to rent safe boxes to the Client, located in she
reason.                                                                        Bank's strong room.
15. The Bank reserves the right to change the conditions for use of the        2. If there are several renters, they shall have joint and severally
card at any time. These changes shall be notified to the card holder,          liability with regard to their obligations to the Bank. These obligations
who shall have 15 (fifteen) days as from the date of the said changes          are indivisible.
to inform the Bank, by registered letter with acknowledgement of               3. The Bank shall charge a rental fee for the entire rental period, at
receipt, that he/she does not wish to use the card under the new               the rate applied by it, in exchange for making a safe box available.
conditions. The Client's failure to reply within this time limit, or the       This rent shall be paid in advance, at frequencies to be determined by
fact that he/she continues to use the card after this time limit, shall        the Bank. If there are several renters, they shall be jointly and severally
be deemed acceptance of the said changes without any reservation.              liable for the payment of the rent. The renter(s) shall remain liable for
16. For transfers between accounts of the cardholder, the latter               the rent until the keys are returned to the Bank.
shall be responsible for specifying the concerned accounts, which              4. It is expressly agreed by the parties that the Bank may terminate
accounts shall be of the same currency.                                        this rental at any time and at its discretion, without bearing any liability
17. The Bank shall not be liable for any loss directly or indirectly           by notice of 15 (fifteen) calendar days sent to the Client by registered
incurred by the cardholder as a result of the non-availability, for any        letter with acknowledgement of receipt, or by hand delivery against
reason whatsoever, of the ATM or sales point services.                         acknowledgement of receipt. In this case, the Bank shall return that
18. The entries of the ATM and sales points shall be deemed to be              part of the rent for the remainder of the rental period in progress to the
conclusive and definitive evidence of the transactions performed by            Client, less any fees and charges which may be owed.
the cardholder.                                                                5. In the event that the safe box needs to be opened by force, for any
19. This agreement shall automatically terminate upon the passing              reason whatsoever, any costs shall be borne by the Client, in particular
away of the cardholder. The value of all costs and amounts due by the          those incurred for the repair of the safe box and/or the making of a
Account Holder shall be recorded.                                              new key or the installation of a new lock, and the Bank reserves the
                                                                               right to ask for help from anyone to carry out any such works.
NM. Jeposit of shares, Zinencial instruments arid                              6. The Client undertakes, under his/her own responsibility, to use
                                                                               the safe box as intended, and not to cause any loss to the Bank or to
ather secuiities                                                               any third party. he/she undertakes not to place dangerous objects,
1.- The Clienfrriay; subject to the Bank's acceptance, deposit shares,         explosive or inflammable products or produOts torbidden by the law
 financial instruments, securities, documents, goods andOther valuable         and regulations in the safe box.
Objects with the_Bank. TheBank undertakes to ensure their safeguard.           7. The Client shall take pOssessiOn of the safe box and the-keys-in- a
 2. The Bank reserves the right to refuse the deposit of all or some of        good state of repair and operating condition. Hels-he undertakes notto
   he goods and cl)bjects, withoUt need to jusufy its decisipn.
t3. The Bank shall collect fees for this service on the basis of the tariffs
and conditions a-pplied-by it. The Client hereby expressly,authorizes the
                                                                               make duplicates of the keys for any reason whatever and to return the
                                                                               keys at the end of the rental period. He/she shall also return the safe
1Bank to debit commission, fees and charges owed by him/her from any           box to the Bank in a good state of repair and emptied of its content.
of the accounts he/she holds with the Bank. It is expressly agreed by the      8. The Client may only have access to the strong room during
 parties that the        Oftheobjects deposited.is subject to the payment      opening working hours and after completing a form providing proof
of all sums due to the Bank with regard to suchdeposited objects.              of this access. The Bank reserves the right to close the strong room at
4. In the case oaf the deposit of 'financial instruments and securities,       any time, in order to pi-event risks and for reasons of security.
 their owner herjeby expressly agrees that they may be returned with           9. The Client acknowledges that the Bank is not aware of the
different numbers, unless otherwiSe agreed in v4itin between the               content of the safe box and bears no liability in the event of the non-
Bank and the owner at the time of dTposit.                                     availability, disappearance or deterioration of its content caused by an
5. The Bank undertakes
                    dertakes to keep the goods and objects ientrusted to it    event of force majeure,, fortuitous events or any other event beyond
in its safe and top act with all due dilirnce. The Bank shall not however
                                                                               the control of the Bank; or for any event for which there is no proof
have any liability with regard to th it lack of availability, decrease in
ivalue, loss in whole or in part or theft in the case of an event of force     that it was caused by a w`rongful misconduct on the part of the Bank or
  ,rlajeure, fortuitous event, natural phenomena (for example floods,          of its employees, for example the natural deterioration of the content,
earthquakes, tidal wave), acts Of war, acts of Stat (for example               a natural disaster, floods or earthquakes, work stoppages, strikes, civil
decisions of public authoritie5,, the governmentor court), or any other        commotions, acts of war, riots\ theft, fire, rebellion, political decisions,
circumstance bey_otuithe control of the Bank.                                  administrative,.-court or military decisions.
i6. The Bank may deposit, in its name buton' behalf of the Client and at       10. Similarly, if the Bank is prohibited from opening the safe box by
his/her risk, securities located in another•Country with a cbrrespondent,      a court order or other legal decision, it may keep the safe box closed


                                                                 0141 e . s•_..
                    Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 8 of 15
 for the period of sich prohibition, without prejudice to its rights           or immediately in the case of the death of the Client or if the latter no
 arising under these General Conditions, in particular with regard to          longer has legal capacity. A final account balance shall be determined
 the collection of rent.                                                       on the day of closure. Without prejudice to any remedy available to
 11. The Bank may however, as a precautionary measure and at any               the Bank to recover its claim, this balance shall, as from the date of
 time it deems appropriate, examine the content of the safe box in the         closure of the account, bear interest until full and final payment of all
 presence of the Client or his/her representative, before placing the          sums owed to the Bank.
 content in the safe box, and may refuse to allow dangerous, harmful           8. When a deposit is comprised of trade bills, the deposit is deemed
 or illegal objects to be placed in the safe box.                              made subject to collection. If the trade bill is not paid on its maturity
12. Similarly, the Client releases the Bank from any liability in the          date, the Bank has the right, whilst retaining such bill as guarantee and
 event that he/she is unable to access its strong room for one of the          exercising at its discretion associated rights, to reverse the entry and
above mentioned reasons, or as a result of a strike by its employees.          debit the Client's accounts.
13. In the case of the loss or theft of the key, the renter shall notify the   9. The Client's account deposits must be recorded in writing.
Bank immediately and in writing. If the Client subsequently recovers           10. The Client irrevocabiy undertakes to issue forthwith for the benefit
the key, he/she shall immediately inform the Bank in the same manner.          of the Bank, atthe latter's first request, promissory notes representing
14. At the end of the rental period, or in the case of its early termination   the amount of its overdraft. They shall be immediately available and
for any reason including but not limited to a failure to pay the rent or       may be discounted by the Bank at its discretion. The form, references
the abusive use of the safe box, the Bank shall have the right, fifteen        and payment dates for these promissory notes shall be determined by
days after sending a formal warning to the Client by registered letter,        the Bank. The non-payment of one or other of them on the maturity
to request from the judge in chambers the appointment of an expert to          date shall automatically result in all promissory notes and receivables
open the safe box, at the expense of the Client, in order to carry out an      underlying such promissory notes becoming immediately due and
inventory of its contents, to provide the safe box to the Bank and only        payable.
return it to the renter after payment of all rental amounts and costs due.     11. The Bank reserves the right, with no notice to the Client, to
15. In order to guarantee the performance of its obligations arising in        convert at any time the sum owed by the Client further to the use of
connection with the rental, the Client shall pay a sum as a guarantee          the overdraft into Lebanese pounds or into the overdraft currency, at
deposit, to be fixed by the Bank, which shall not bear interest and            the exchange rate at the date of the exchange transaction. The Client
which shall be repaid to the client at the end of the rental period. It is     may not attribute any liability to the Bank as a result of this transaction.
however expressly agreed by the parties that the Bank shall be entitled
to set off the amount of the guarantee deposit against any other               Xi. Current account credit backed by trade bilis
amount owed by the Client to the Bank for any reaso.n whatsoever.              1. The Bank may at its discretion agree to grant the Client a current
16. The safe box may not under any circumstances be sub-let to a               account credit secured by trade bills. These trade bills shall be either
third party.                                                                   be endorsed in blank or endorsed for the benefit of the Bank, or
17. If there are several renters, they shall have joint liability with         pledged for the benefit of the latter by way of a pledge endorsement.
regard to the Bank for the payment of rent and fees, and the Bank shall        The form, references and payment dates for these trade bills shall
be entitled to debit all sums owed to it from any one of their accounts        be determined by the Bank. It is further specified, as need be, that
or from a debit account opened at this time.                                   the terms and provisions of these General Conditions which apply
18. In the case of joint or collective rental, the terms and conditions of     to trade bills shall also apply to trade bills provided to the Bank as
these General Conditions relating to the operating of joint or collective      collateral for a credit.
accounts shall apply mutatis mutandis to the relationship between the          2. The Bank shall determine the amount of the current account credit
renters, on the one hand, and, between the renters and the Bank, on            to be granted to the Client, on the basis of the trade bills provided to it
the other hand.                                                                by the Client as collateral.
                                                                               3. It is expressly agreed by the parties that the Bank shall also have
X. Current account overdraft                                                   the right to apply these trade bills for the repayment of any other sum
The Bank may, at its entire discretion, agree to allow an overdraft to         owed by the Client for any reason whatsoever to a branch of the Bank,
the Client on its current account in Lebanese pounds and/or foreign            in particular as a result of the non-payment of trade bills bearing its
 currency, for the purpose of its business. The operating of the account       signature which are in the possession of the Bank.
and the conditions governing facilities granted to the Client are              4. The Client expressly undertakes to pay to the Bank forthwith
 governed by the terms and conditions set down in this section.                the amount of any trade bill unpaid on the maturity date, with no
1. It is expressly agreed thatthe overdraft granted to the Client shall be     requirement for the Bank to make any protest or to seek judicial or
used exclusively for its business, and the Client expressly undertakes         extrajudicial remedies whatsoever against the other signatories of
to use such sums exclusively for its business. Notwithstanding any             the trade bills. The Bank's waiver of protest and/or other remedies
 contrary provision, the Client acknowledges that the current account          constitutes an option which it reserves the right to use at its discretion.
overdraft does not benefit from any specific term, and that therefore          5. If one or other of the signatories of the trade bill is declared
the Bank may withdraw this facility at any time. The Client shall              bankrupt or suspends his/her payments, or if for any reason the Bank
therefore immediately repay all amounts due in principal, interest,            deems that one of the signatories of the trade bill provided by the
 commission, fees and ancillary charges to the Bank.                           Client as collateral has insufficient solvency, then the Client shall, at
2. The Bank shall fix the maximum amount (limit) of the overdraft at           the Bank's first request, pay the amount or replace the trade bills by
its entire discretion. The Bank has the right to change this amount at         other trade bills which have been approved by the Bank. Should the
any time. The Client shall immediately pay any amount in excess of             Client fail to honor this obligation, the Bank shall have the right to
the new authorized overdraft limit. Failing this, the Bank shall have the      request that the Client repays forthwith all amounts due under the
right to close the current account.                                            credit granted to it; this amount shall be immediately payable and the
3. Any temporary exceeding of the overdraft level shall not under any          Client may not invoke any additional payment period.
circumstances be treated by the Client as a change in the authorized           6. The Client authorizes the Bank to discount the trade bills, which
overdraft, and the Client undertakes to pay any amourii in excess of           he/she has endorsed for the benefit of the-Bank or in blank, at any,
this authorized level at the first request of the Bank. F iling this, the      time, and to credit the net income to--hiS/her current account. More
Bank shall havetfre rightto close the current account. I                       generally, the Client acknowledgeS the Bank's right to cash all the
4. The Bank shall apply interest and commissions, at the rates and             trade bills provided to it as collateral, and/or irrevocably authorizes
  ariffs and undqr the conditions applied by it, to deposits it makes in       the Bank to complete the blank endorsements.in the manner it deems
  he current accopnt. Interest and commission shall be determined and          the most appropriate in order to protect itsfights.
paid at the end of each calendar month, and capitalized in accordance          7. The current account credit granted pursuant to these conditions is
with terms and conditions agreed by the Bank and the Client. On the            subject to the other terms and conditioni hereof applicable to current
Other hand, unless otherwise agreed by the., parties, deposits in the          account overdrafts.
Current accounil made by the Client shall not beer interest.
5. It is expres'ply agreed by the parties that the Bank may, at its            Mi. Made bills
entire discreticifp, oppose the entry of a receivable in the current           The terms and conditions set forth below apply to trade bills of
account. Moreover, notwithstanding the provisioris of article 303 of           types (including but not limited to bills of exchange, promissory notes
 he Commercial Code, personal and/or real guarantees attached to               and other instruments which may be transferred by endorsement).
 eceivables shall subsist and produce their full effect for the benefit        A.   General provisns
                                                                                                 io
Of the Bank.                                          1                        1. The trade bills provided by the Client to the Bank made out to the
6. It is expressly agreed by the parties that receivables shall only be        Bank's order and/or endOrsed for any reason whatsoever (including,
entered in the current account subject to their payment:by the debtor.         without limitation, for purposes of collection, discount or guarantee),
Accordingly, the Bank reserves the right to reverse the entry in the           shall be approved by the Bank which may, at its discretion, decide
  ase of non-pa',trnent of the receivable by the dehtor.                       whether to accept or refuse the trade bills preSented to it.
  . Apart from he Banks-right to close the account as set forth herein,        2. The deposit of any trade bill shall be recorded -in a bordersau
  ach party reserves the right to close the cc'ount subject to at least 15     signed by the Client and shall be subject to these terms and conditio ns;
(fifteen) calendar days notice as frorn the date given to the other party,     even if no express reference iS made hereto


                                                              GerleFai          COrA1114)nS'
                       Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 9 of 15
     3. The Client vndertakes to provide the Bank with trade bills which          4. The Client expressly undertakes to pay the Bank forthwith the
     are free of any defect or irregularity, and guarantees the authenticity      amount of any trade bill remaining unpaid on the maturity date,
     of all signatures and the lawfulness of the endorsements shown               without need for the Bank to make any protest or to seek judicial or
     thereon, The Client shall in addition deal under its own responsibility      extrajudicial remedies whatsoever against the other signatories of
    with the consequences of any default or irregularity concerning the           the trade bill. The Bank's waiver of protest and/or other remedies
    said trade bills or any dispute or claim made by any party whatsoever         constitutes an option which it reserves the right to use at its discretion.
     concerning them, even after their payment. Similarly, the Client             Moreover, notwithstanding the above, the Client acknowledges that
    irrevocably undertakes to compensate the Bank for any resulting               the Bank is entitled to keep the trade bill in order to exercise all rights
    harm or loss suffered by it.                                                  attached thereto against each of the signatories, until its amount has
    4. The trade bills provided by the Client to the Bank shall bear tax          been repaid in full.
    stamps for the amount of the applicable stamp duties. Failing this,           5. The trade bills provided to the Bank as collateral shall have no
    the Client hereby grants all powers to the Bank to pay all stamp              impact on the real or personal guarantee provided by the Client to
    duties which should have been paid, without however the Bank being            the Bank. Similarly, other real or personal guarantees provided in the
    obliged to make this payment. In any event, the Client shall bear all         future by the Client to the Bank shall have no impact on the pledge
    taxes, duties and/or penalties due on the trade bills provided to the         resulting from the trade bills provided as collateral.
    Bank regardless of the amount, such that he/she hereby authorizes             E.    Specialprovisions relating to documentary trade bills
    the Bank to debit the said amounts from any of the accounts opened            1. If the trade bill is accompanied by a bill of lading and/or other
    in his/her name with the Bank.                                                documents, neither the Bank nor its correspondents shall bear any
    5. The Client expressly undertakes to pay forthwith to the Bank the           liability with regard to the legality, adequacy, accuracy or authenticity
    amount of any trade bills provided to it and remaining unpaid on the          of the documents, nor with regard to the description, quantity, weight,
    maturity date, with no requirement for the Bank to make any protest           quality, condition, packaging or value of the goods represented by these
    or seek any remedies whatSoever against the other signatories of the          documents, all of the latter being the exclusive responsibility of the Client
    trade bills. The Client also hereby authorizes the Bank to debit the said     which shall also be responsible for the loading of the goods and their
    amount from any of the accounts opened in his/her name with the               transport, arrival at their destination, unloading, storage and delivery to
    Bank. However, the Bank's waiver of protest and/or other remedies             the addressees, and the taking out of any necessary insurance for the
    constitutes an option which it reserves the right to use at its discretion.   relevant period. Provisions applicable to goods and documents in the
    6. The Client's failure to pay or late payment of the amount of any           framework of documentary credits made available by the Bank shall be
    trade bill provided to the Bank, for whatever reason (including,              applicable mutatis mutandis to documentary trade bills.
    without limitation, „for the purpose of collection, discount or               2. The documents shall be delivered to the drawee against payment
    guarantee), and bearing his/her signature automatically shall result          in full of the sight documentary trade bill or against full acceptance
    in all other trade bills and the receivables underlying, such trade           thereof if it has a maturity date. Unless otherwise instructed, the
    bills becoming immediately due and payable, without need for                  drawee shall await the arrival of the goods to take delivery of the
    prior formal notice or any formality or any judicial or extrajudicial         documents and pay or accept the associated trade bill.
    proceedings. Interest, commission and other costs shall be due and
                                                                                  F    General waiver with regard to making protest - Waiver
    shall accrue automatically from the date of default until the date of
    full and final payment of ail amounts due to the Bank. They shall be          of the presentation time limits
    calculated at the rates and tariffs and under the conditions applied          1. It is expressly agreed by the parties that the Client shall release
    by the Bank and/or those agreed by the parties. The amounts due               the Bank from the need to make protest in the case of a refusal to
    shall be debited from any of the accounts opened in the name of the           accept or to pay, for any reason whatsoever, any one of the trade bills
    Client with the Bank.                                                         endorsed by the Client for the benefit of the Bank (including, without
                                                                                  limitation, for the purpose of collection, discount or guarantee) and
    B.   Bank remuneration                                                        bearing the Client's signature in any capacity whatsoever (drawer,
    1. In consideration for the transactions relating to trade bills
                                                                                  drawee, endorser, guarantor), the Client remaining in any event jointly
    (including, without limitation, transactions for the purpose of
                                                                                  and severally liable for its obligations under the trade bill with the other
    collection, discount or guarantee), the Bank shall collect interest
                                                                                  co-debtors. Similarly the Client expressly releases the Bank from the
    and/or commission and/or fees at the rate and tariffs and under the           need to present the trade bill endorsed for its benefit for acceptance
    conditions applied by the Bank and/or those agreed by the parties.            and/or payment within the time limits provided for in the law.
    The amounts due shall be debited from any of the accounts opened in
                                                                                  2. The Bank has in any event the right to claim payment from the
    the name of the Client with the Bank, without prejudice to the latter's       Client, without the latter having the right to oppose such payment
    right to require from the client their payment.
                                                                                  or prevent its enforcement by the courts or the Execution Bureau.
    C. Special provisions relating to trade bills deposited for                   The Client shall not ask the Bank to take any action against a third
    collection                                                                    party and shall not take any action personally against any such third
    1. The Bank acts as representative for the collection of the trade            party until full payment of the trade bill in principal, interest, fees and
     bills provided to it by the Client for the purpose of cashing them. It is    ancillary charges.
     expressly agreed that the Bank can send the trade bills to its branches      3. It is also agreed that the Client shall in any event and under ail
    and correspondents located in Lebanon and abroad for the purpose              circumstances remain jointly and severally and indivisibly liable for the
     of cashing them. They will be sent, without insurance, by messenger,         payment of trade bills bearing his/her signature and endorsed for the
    post or by any other means on behalf of the Client, at the latter's risk      benefit of the Bank, regardless of the situation of the other signatories
                                                                                  of the trade bills, and regardless of whether formalities relating to the
    and expense.                                                                  protest have been made and whether or not they have been completed
    2. The Bank reserves the right to accept payment for the trade bills          against the Client or against the other co-debtors.
    by all means (including but not limited to cash, cheque, wire transfer        4. Similarly, the Client shall remain responsible for the debt and its
    or account entry), The Bank's liability shall not be involved in this         repayment in full in principal, interest, commission, fees and ancillary
    regard.. _           _                                                        charges.
    3. The Bank reserves the right to reverse the entry andidebit from the
    Client's account the amount of any trade' bill presented for collection, , X:11. Opening of doctnneritary credits
    Where the amount has been credited to the Client's account but the         The Bank may, at the Client's request and at the- Bank's discretion,
    trade bills has been returnethunpaid for any reason whatsoever.
                                                                               agree to provide a documentary credit governed by these General
    0.     Special Provisions ielating to trade b:Ils provided as Conditions and the special conditions relettrig to each documentary
    collateral        "                                                        credit:
    1. Trade bills in Lebanese pounds or. foreign currency (whether            1. The Bank reserves the right to accept or refuse any request for
    simple or clocumentary)eguarantee the payment of any sum which             documentary credit, without either hiving to justify its decision or
    the Client coul''d owe to the .Bank or one of its braillches for any       inform the Client in wflting.
    reason whatsoever and, more\generally, to guarantee the proper             2. Unless otherwise agreed, documentary, credits shall be governed
    performance ofl the Client's obligations to the Bank and its branches, by the current Uniform Customs and Practice for Documentary
    whether or not due.                                                        Credits issued by the jnternational Chamber of Commerce, together
    2. It is therefqre expressly agreedlby the parties that tie net income     with the successive amendments thereto. In any event, the Bank's
    from the payment of a trade bill dhali be used to pay any sum in           does not assume any liability of any nature whatsoever as a result
                                                                               of special measures to be taken, or,,the commercial and banking
    principal, interest, commission, fees and ancillary' charges owed by
                                                                               practices in force in the various foreig`n countries concerned by the
    the Client to the Bank, without prejudice to the rights and remedies
                                                                               documentary credit.
    available to the Bank against the Client.                                  3. Unless otherwise agreed, documentary credits are irrevocable.
    3. If the trade pill is drawn in a arrency other than thit in which the    The Client shall state, for each transaction,,whether the Bank shall
    Client's commitment is drawn, the Bank shall have the right to convert     need to request its correspondent to confirm -the availability of the
    the amount into the currency in question, without notifying the Client, documentary credit to the beneficiary.
    at the rate in force at the date of the exchange transaction, whatever 4. The period of validity of each documentary credit shall be set
    the rate.                                                                  down in the request for such documentary credit. The end of validity

                   -

\   12 11EW                                             _       APPer:a                                              awb-A1111110                 1111111
                   Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 10 of 15
  of the documentary credit shall, unless otherwise provided, be the         14. If the amount of this provision is less than the sum due to the Bank
 last date fixed for negotiation of the documents by the beneficiary        in principal, interest, commission, fees and ancillary charges, the Bank
 with the correspondent, even if the documents bear a date falling           shall be entitled to debit the difference from any of the Client's accounts
 within the payment period.                                                  with the Bank, and/or a debit account which shall be opened in his/her
 5. The Bank and/or its correspondents shall bear no liability               name, without need to inform the Client in advance. This difference
 whatsoever regarding the form, adequacy, validity, authenticity or         shall bear interest at the rate applied by the Bank. This interest shall
 legal scope of any document whatsoever or any of the general or             be capitalized in accordance with the conditions applied by the Bank.
 special conditions or reservations, whether handwritten or printed,        Similarly, the Client undertakes, at any time, to provide to the Bank,
 included therein or added thereto. Similarly, they shall bear no liability  at the latter's first request, a sufficient deposit, whose amount shall
 whatsoever concerning the description, quantity, weight, quality,          be determined by the Bank, in order to cover his/her commitments to
 condition, packaging, delivery or the value of the goods represented        the Bank relating to the documentary credit, including but not limited
 by the documents, or with regard to the terms and conditions or the        to in the case that the Bank had agreed to grant a documentary credit
 good faith or actions of the dispatcher, transporter or insurers of the    without first requesting the constitution of a provision.
 goods or of any other third party, or regarding the latter's capacity to   15. The amount of each credit shall be paid to the beneficiary against
 meet their obligations. More generally, all of the above shall be the       provision to the Bank or its correspondent of the documents listed in
 Client's exclusive responsibility.                                         the credit request.
6. The Bank and/or its correspondents shall not under any                   16. If the value of the goods falls below the amount of the credit and/or
 circumstances be held liable for the loss or destruction or the            the amount of the trade issued but not yet due, the Client undertakes
 falsification of any correspondence whatsoever exchanged with              to pay to the Bank, at the latter's request and as security, a sum at least
 regard to the documentary credit (including but not limited to             equal to this decrease in value.
 letters, telegrams, telexes, facsimiles or by Swift) or any delay,
 default or negligence in their dispatch. Similarly, they shall have no     XIV. Issuance cf personal guarantees
 liability for any mistaken interpretation or translation error, or for any
instructions which may be given by the transporters or insurers. Any        The following conditions shall automatically apply to all personal
correspondence shall be sent at the expense and risk of the Client.         guarantees (first demand guarantee or simple or joint and several
7. Unless otherwise provided, bills of lading shall be drawn or             sureties) issued by the Bank at the request of the Client for the benefit of
 endorsed for the benefit of the Bank. The Client shall, under his/her      any natural person or legal entity, whether public or private.
exclusive responsibility and at his/her expense, insure the goods           A. Generalprovisions
concerned by the documentary credit(s) against all risks (including         1. The Bank is free to accept or refuse to issue the guarantees
but not limited to customs risks) and shall name the Bank as the            requested by the Client, without having to give reasons for any refusal.
beneficiary of the insurance policy. The terms and conditions of            The Bank enjoys discretionary power in this respect.
the insurance policy shall be approved by the Bank and the Client
                                                                            2. The Bank may at any time and if required by the circumstances,
undertakes to make any change to the policy which may be requested
by the Bank, and to provide the       policy to the Bank  immediately    on ask  the Client to pay the full amount of the guarantee as a provision.
signature. The insurance policy shall also be drafted such that the         In this case, the Client undertakes to pay the said amount forthwith
Bank may, in the event of a claim, collect the indemnity to be paid         to the Bank. The Client hereby grants all powers to the Bank to debit
by the insurer(s) directly and easily. The Client further undertakes to     the amount of the provisions from any of his/her accounts with the
pay insurance premiums at the due date. Failing this, the Bank shall        Bank. The provision shall be blocked by the Bank and may not be
have the right but not the obligation to pay the said premiums in the       reclaimed or used by the Client until the latter has discharged his/her
stead of the Client and to debit their amount from any of the Client's      commitments to the Bank with regard to the guarantee and/or until the
accounts opened with the Bank or its branches.                              guarantee has lapsed.
8. In the case of a accident of any nature whatsoever, any indemnity        3. Notwithstanding the above, the Client hereby grants all powers
collected by the Bank from the insurer(s) may be used to repay the          to the Bank to dispose of the above mentioned provision in order
credit granted by the Bank to the Client, without prejudice to the          to discharge himself/herself from his/her commitments to the
Bank's right to claim for the repayment of the credit in full. More         beneficiary of the guarantee.
particularly, the Client may not invoke an action in progress or about      4. The Client undertakes to repay the Bank forthwith, on the latter's
to be initiated against his/her insurer(s) in order to refuse or delay the
                                                                            first request, any sum due under the guarantee, including but not
repayment of his/her credit.
9. The Client shall, under his/her own responsibility and at        his/her limited   to any sum in principal, interest, fees and ancillary charges and/
expense, bear the costs of any action which may be taken against            or damages paid under the guarantee. The Client hereby irrevocably
his/her insurers, without any such action interfering in any manner         and unconditionally grants the Bank the right to debit, without
whatsoever with the satisfaction of his/her obligations to the Bank.        prior notice, all sums that the Bank is called on to pay pursuant to
The Bank is not under any circumstances obliged to take any                 the guarantee from any one of his/her accounts and/or from a debit
measures, make any claims or take any action whatsoever against             account which shall be opened in his/her name.
the insurers and its liability shall not be involved if no such measure,    5. The Client also hereby irrevocably and unconditionally authorizes
claim or action is taken. Such measures, claims or actions shall remain     the Bank to convert any sum due under the guarantee into the
the exclusive prerogative of the Client, without prejudice to the right,    guarantee currency, such sum to be debited from any one of the
but not the obligation, of the Bank to take action with or against the      Client's creditor accounts with the Bank.
insurers. Accordingly, the Bank may request the Client to repay the
credit in full and to pay the interest, commission, fees and ancillary
                                                                            B. Financial conditions
charges which he/she owes to the Bank, it being for the Client to take      1. The Client shall pay stamp duties and all other taxes and duties due
the necessary measures and action against the insurers in order to          under the guarantee. In exchange for issuing the guarantee, the Client
recover the insurance indemnities due to him/her.                           shall pay commission to the Bank, payable in advance in accordance
10. The Bank may at its discretion and at the Client's expense, take any    with the tariffs and conditions applied by the Bank or at a rate jointly
necessary measures and/or make any payment it deems necessary in            agreed by the parties. This commission shall apply until the guarantee
order to protect the goods and ensure their arrival at their destination    lapses. The amount, together with any sum in principal, interest,
in goad condition,..itis being understood that the Bank_shaiLbear_ commission, fees and ancillary charges owed by the Client pursuant to
no liability in the event that it does- not carry out anyl of the above     the guarantee may be debited by the Bank, Without prior notice, from
Mentioned actions.                                                          any one of the accounts opened in the'Client's name with the Bank and/
11. The Client undertakes to repay to the Bank, at the latter's first       or from a debit account to be opened in the Client'snarne.
request, all the costs he/she has incurred. Similarly, ithe Bank has
the right to debit the amount of any such posts from 4ny one of the         C. Specialprovisions relating to firstflemand guarantees
plient's accounts.                                                          1. If a first demand guarantee is provided or if the wording of the
12. The Client -hereby unconditionally and irrevocably grants all           guarantee letter providesthat the Bank shall pay the amount on the due
powers to the Bank in order to buy and/or sell and/or lonvert, in the       date or issue a new guarantee letter under the same conditions as the
Client's name and at anytime, in one or 'more installments, foreign         previous guarantee, the Bank shall perform its obligations (including
currency at the rate in forCe at the date of the transactlion, whatever     the payment of the guarantee) at the request of the beneficiary,
   uch rate and without need to inform the Client in advance, in order to   without having to give, prior notice to the Client, and without the latter
r epay the docurinentary credits drawn in a currency other than that of
the credits granted by the Bank to the Client.
                                                                            having the right to oppose this or rai-3e a defense on the basis of its
                                                                            relationship with his/her creditor.
13. Unless otherwise provided, at the time of granting the credit,
the Client undertakes to deposit a sufficient sum as provision with
                                                                            D. Specialprovisions relating to simple and joint sureties
the Bank to guarantee the performance, in whole or in part, of its          1. The Client acknoWledges that the Bank is a third party to the
obligations to the Bank, it being understood that this provision shall      Client's relationship with the beneficiary of the surety or with any
pot bear inter* for the benefit of the Client and may be drawn in           third party and that therefore the Client irrevocably undertakes not
I._ebanese pounds or in foreign currency as decided by lithe Bank. The      to oppose, in any manner, or for any reason whatsoever, the Bank's
Bank shall fix the amount of this deposit which it May, at its discretion,  execution of the surety (inOluding on the grounds that the Bank may
use to repay any amount in principal, interest, commission, fees and        have invoked the benefit of discussion or division, that the debt or
ancillary charges which..maY be due by the 'Client pursuant to the          obligation no longer exists or is invalid).
documentary credit or to exchange transactions made :in connection          2. Moreover, the Bank shall riot be bound to inform the Client before
with the documentary credit.                  •
                                                                            the payment of the amounts claimed by the beneficiary of the surety,


                                                            .tierterul TAT it .5 h   C001 - ilIOfl-
                    Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 11 of 15
and the Client hereby irrevocably and unconditionally waives the right       required to access the mobile phone-based payment service "BLC
to invoke the loss of the guarantor's recourse referred to in Article        HEY") in order to access and use HEY services. These services enable
1086 of the Code of Obligations and Contracts.                               Bank customers to make payments to others and pay their bills to third
                                                                             parties, whether or not they are Bank customers, using their mobile
XV. !nte7net,                    :-.4hIcie 4nd ATM St..r,ices                phones and from a current credit account, opened electronically
1. The Bank offers      its clients the possibility to subscribe to its
                                                                             and specifically for this service with a ceiling set by the Bank. The
Interne₹, Mobile Phone and ATM Services and undertakes to use its
                                                                             following terms and criteria on using these services shall apply:
best efforts to ensure that its Internet Service operates under optimal
                                                                             - A specific limit or ceiling, determined by the Bank, on the amounts
conditions, to ensure the execution of the orders received and the
                                                                             and a maximum number of transactions that may be done.
confidentiality of information provided.
                                                                             • A specific ceiling amount determined by the Client for all
A.     Definitions                                                           transactions, provided that it does not exceed the ceiling established
 • Brink: means BLC Bank S.A.L. wherever it is used.                         by the Bank.
 • Services: means the services allowing the carrying out of financial       • A specific ceiling amount determined by the Bank for each
and banking transactions through electronic means.                           transaction. The Client must enter his/her PIN number for each
 • Financial and banking transactions performed through electronic           transaction whose value exceeds this amount.
means: wherever it is used in the current terms and conditions, means        - A specific ceiling amount determined by the Client each
all the financial and banking services, information and transactions         transaction, provided that it does not exceed the ceiling amount set by
available through the internet, mobile phone, ATMs or through any            the Bank. The Client must enter his PIN number for each transaction
electronic or digital means that BLC Bank S.A.L. makes available to his      whose value exceeds this amount.
clients 24 hours a day every day.
 • Subscriber: means, wherever it is used, the Bank's client who has          — Using this mobile phone service requires the Client to identify
applied with the Bank for the -subscription to the services allowing the     himself in accordance with the identification methods adopted by
carrying out of financial and banking transactions through electronic        the Bank and which consist of entering the required key for each
means and/or any person who has used any of the services offered by          service. The key is highly confidential and may only be used through
BLC Bank S.A.L. through any electronic means.                                the internet, phone or any other electronic devices in an encrypted
• The key comprises the username and password, in addition to                form. In addition, the password is delivered in a sealed form to the
either the PIN or Token which is used depending on the type of service       Client, ensuring that none other than the Client will receive it, unseal
requested.                                                                   it and see it. Overall, the Client shall be responsible for the protection
 • Token: is a means esed by the Bank for specific type of transactions      and use of his key, and must take all appropriate measures to ensure
carried out by legal entities and/or individuals through the internet in     its security and to not disclose it, given that each transaction the
order to guarantee the highest degree of protection. It consists of a        Client executes requires that he enters his key, which is considered
wireless device directly connected with the subscriber's key number          akin to his signature, and as such, a confirmation of the validity of this
and on which appears a ONE TIME PASSWORD (OTP) for each access               transaction and an attestation that it was executed by him personally.
by the latter of his/her accounts through the Internet. The subscriber       The Client may not object to the execution of said transaction for any
must enter the OTP in addition to his username and password. This is         reason.
an additional verification that the transactions which are requested to       — As a consequence, the Client acknowledges the validity of the
be performed and the execution of which requires the entering of the         transactions and entries recorded on his accounts, and waives any
OTP appearing on the Token are made by such subscriber, as well as           dispute or objection in this regard. The Client may not claim any
additional protection against piracy acts.                                   damages for any losses incurred.
• MPIN: is an identification number which has to be entered when             — The Bank may later, as part of maintaining the highest level of
accessing some services requested to be executed through the mobile          security, and if the Bank believes it is necessary depending on the type
phone, such as wire transfers and change of personal information ....        of transaction involved, require the Client to change the password
in the BLC MB service. The PIN number must also be entered for each          periodically. To this end, a message from the Bank will appear on the
transaction whose value exceeds the ceiling amount determined by             Client's computer screen or mobile phone. The Bank shall not, in any
the Bank for the payment service through mobile phone BLC MB.                case, be held liable for losses that may ensue from the misuse of these
• Lock pattern: is a specific pattern to connect points appearing on         devices (computer or mobile phone).
the screen, determined by the user. The user will be later requested         — The Bank has full authority to discontinue this service immediately
to draw such pattern when accessing the payment service through              without notifying the Client once a dispute between the latter and the
mobile phone.                                                                Bank arises, and the Client may not claim any damages as a result of
-    Interruption caused by the updating of the information necessary        this immediate termination.
for the proper operating of the service or required for the purpose of
maintaining the ITsystem.                                                    E.   ATM Services
                                                                             These include two types of services:
B.     Internet Services
                                                                              — First type: This service allows Clients to deposit cash and checks
 This service allows the Client to either make a subscription for the sole
                                                                             using an envelope provided by the Bank, describing the terms and
purpose of checking his accounts activity and/or for the purpose of:
                                                                             conditions of the transaction. The card holding Client must fill out and
 -   obtaining the accounts balance, transferring funds from or to any
                                                                             sign the form in order to finalize the transaction. Envelopes deposited
 account and checking his accounts and issuing recurrent payment
                                                                             before 1:00 p.m. will be processed on the same day, while envelopes
 orders in relation to any account;
                                                                             deposited after 1:00 p.m. will be processed the next business day.
 - transferring funds from any of his accounts to another person's
                                                                             After the deposit transaction is complete, the Client receives a receipt
 account opened with the Bank or with another financial institution, or
                                                                             that contains the number of the deposited envelope.
 to another of his accounts opened with another financial institution,        — Second type: This service allows customers to directly deposit
provided that the aggregate daily transfers amount shall not exceed
                                                                             checks and bills in US dollars and/or Lebanese pounds and/or euros
the daily services            -its-equivalent amount as qeteffnined by
                                                                             but no coins are allowed. These are counted by the ATM and converted
 the Bank if the transfer was made in a foreign currency.
                                                                             into the currency of the account, to.which the deposit is made, after
1- transferring salaries from the clients' accounts to their employees'
                                                                             the exchange rate is displayed tcethe Client on the screen.- Afterward,
faccounts opened with the Bank;                                              the ATM produces a detailed statement of the-transaction to the
     purchasing, or selling foreign currencies, provided that the            Client. The maximum amount of the deposit transaction, regardless of
purpose of purchasing the currency is tt transfer it between the             its type, and whether it is•made automatically or through the branch,
client's accounts. If the-order to purchase or sell a foreign currency       must not exceed ten thc4isand US clollars'per day.
is for a value which exceeds the daily service ceiling amount, any            — The Bank reserves the right to add, cancel, or suspend any type of
exchange rate shall he deemed to be given as an indication only. The         services provided. Furthermore, the Bank shall have full discretion to
exchange rate prevailing on-the date and at the time        execution of     amend and upgrade the programs to ensure their consistency with the
such transaction by the Bank shell be retained.',
                                                                             required standards, or to add new programs, services, or protection
C.     Mobile Phone-Based Services BLC MB                                    systems.
This service is' downloaded on tie mobile phone and comprises                 — When depositing' cash via an ATM, the cardholder will be
two pages. The first page is an unsecured page 'vvhigh any person            responsible for placing the money inside the designated envelope,
is permitted to access, not only a client of the Bank. It contains           sealing it tightly, and inserting it in the\ opening designated to receive
information and announcements relating to the Bank, its branches             deposits. Moreover, the cardholder rust ensure that the deposit
and the services that it offers.,.. The second page is a Isecured page       information that appearSon the ATM screen indicates that the amount
specific to the Bank's clients which,enables them tO, inter alia, execute    inside the envelope is the. same amount' inserted into the ATM. The
transfers between their personaraccounts or te'third parties which           Client must also ensure that the account- in which the amount is
are or are not clients of the Bank and other transactions.                   deposited is the correct account.
D.     Mobile Phone:La' sed Payment SerVice "HEY BLC"                         — When depsIsiting checks, the cardholder will be responsible, fay
This service is downloaded on the mobile phone as prescribed by              endorsing them correctly to the or-de-ref the Bank, recording under hiS
the Bank. The Client will designatenthe lock pattern (e PIN number           signature the account number where the checks are to be deposited,


14
     41111&     '                                           GISIP-E41 !VP                       4
                          Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 12 of 15
        placing the checks inside the designated envelope, tightly sealing the      must not choose a password that represents his birthdate or any part
       envelope, and inserting it into the opening designated for this type          of his name that is easy to identify.
        of transaction. The amounts of checks deposited in the cardholder's          - When joining any of the services, and in order to activate the
       account are recorded after they have been actually collected and              service, the Bank will provide the Client, depending on the service
       under the cardholder's responsibility.                                       requested, with either an activation code for the mobile phone, sent
      F        General Torms                                                        to the Client's e-mail address linked with the online services to which
      Proof of transactions                                                         the Client is subscribed, upon requesting the service, or otherwise
       1. It is expressly agreed that the reproduction of orders on media held      the Bank will provide the Client with a password in a sealed envelope
       by the Bank shall be binding on the parties and shall constitute proof       for available online services. The Client must change this password
       of transactions carried out by the Client. These media may take any          when accessing the service for the first time, whenever needed, and/
       form (paper, computer files or other).                                       or when the Client is electronically requested by the Bank to change it
       2. These media shall be kept for a period of one month as from the           for security reasons.
       date of execution of the transactions. After this date, the Client shall     - The Bank will not, in any case or under any circumstance, ask the
       be deemed to have approved, and acknowledged the validity of, the            Client to disclose the password. Likewise, the Client must not disclose
       transactions and any claim will be inadmissible.                             the password, even if he receives a message from the Bank (which
       3. Claims must be made within the above mentioned time period, by            could be an act of piracy) requesting to know the password.
       registered letter with acknowledgement of receipt, sent to the branch       LegalEntity
       which holds the account.                                                     If the Client is a legal entity. the Client must notify the Bank in writing
       Opposition                                                                   of the following:
       1. The Bank shall provide through any permitted means a username             - Name(s) of authorized signatories who may access and use the
       and a password to the Client, to allow the latter to carry out his/her       services pursuant to the require'd terms and conditions.
       transactions through the Internet. In case of the loss or theft of the       - Any changes to the names of authorized signatories.
       username or the password, the Client shall inform the Bank forthwith,        - The signature of legal entity's authorized signatories on applicable
       by registered letter with acknowledgement of receipt, or by telephone        terms and conditions shall indicate their confirmation that they have
       or facsimile in the event that he benefits from the two aforementioned       reviewed and accepted the same. Moreover, the person signing
       services, and shall confirm his/her opposition by hand-delivered letter      these terms and conditions shall be the person authorized by the
       or by registered letter with acknowledgement of receipt sent to his/         legal entity, absent any documents or instructions to the contrary,
       her branch. Access to the,service shall be blocked immediately on the        to receive the key, access, and carry out banking transactions on
       Bank's receipt of the information. The service shall become available        accounts belonging to the legal entity. The Bank shall not be liable if
      again, with a new username or password, once the Account Holder has           the authorized representatives continue to use the services and carry
       sent written instructions to the Bank. The Bank shall have no liability      out transactions after losing their powers if the Bank is not notified in
      with regard to the loss or theft of the username or the password, nor         writing of these changes. All transactions of any kind performed on
       for the Client's wrongful use of his/her user name or password.              the legal entity's accounts until the date the Bank is notified shall be
       2. The date of receipt of the opposition letter shall be binding on the      valid and effective, and the Bank shall be exempt from any liability in
       parties.                                                                     this regard.
      Conditions for the use ofallservices:                                         - The Bank shall deliver to the legal entity, through its representative
       1. The key determines the identity of the Client and the identity of         authorized signatory, one key dubbed "the main key" (consisting of a
      the persons delegated by the Client when accessing the services.              username, a password, and a Token). The main key is the only means
      The key is regarded as the Client's legally binding signature vis-a-vis      the legal entity is able to generate a new key(s) from the main key,
      the Bank. Using the key indicates the Client's final and irrevocable          also consisting of username, password, and token, in order to assign
      approval that the Bank, without further action, shall execute the            to secondary users. Furthermore, the legal entity will be able to set
      requested transaction.                                                        a ceiling for the transactions that may be carried out through these
      2. The Client may, at his own discretion, only change the password            keys, whereby the secondary users can access the legal entity's
      at any time without consulting with the Bank, or upon the request of         accounts and perform the transactions designated to them by the
      the latter.                                                                  main key holder. The legal entity shall bear full responsibility for
      3. Entering wrong key several consecutive times will deny the Client          these activities and the Bank shall not be involved in these or with the
      access to services.                                                          secondary persons, their identities, keys, or designated ceiling of the
      4. Should the password be exposed, stolen, pirated, or forgotten             transactions they may perform. All such matters shall be confined to
      and/or should the Client be denied access to the services as a result        the legal entity, and under its full responsibility, on condition that the
      of entering the wrong key several consecutive times, the Client must          secondary key holder personally visits the Bank in order to receive his
      immediately notify the Bank in writing, either by fax, e-mail (provided      token.
      that the e-mail message is sent from the Client's e-mail address             - In this regard, the Bank confirms that it does not execute any
      disclosed to the Bank), or via registered mail with acknowledgment            transaction initiated by secondary key holders unless their access
      of receipt, in order for the Client to be issued a new identification        has been electronically approved using the key token that belongs to
      key in accordance with Bank procedures. The Client shall remain              the main legal entity, as the Bank does not recognize the secondary
      solely liable for all transactions executed before the Bank receives         persons' tokens and keys, but rather executes the transaction because
      the notification of the abovementioned events, and the Bank shall not        the main legal entity's key is used in the requested transaction
      incur any liability or responsibility as a result, or be demanded to pay     through the secondary person. The use of the main legal entity's key
      damages for any reason whatsoever.                                           proves that the transaction is initiated pursuant to an authorization
      5. The Client shall be liable for money lost due to unauthorized             from the legal entity, represented by its authorized signatories, to the
      transactions executed in his account, should the loss take place             secondary person under the legal entity's responsibility.
      before notifying the Bank in writing that the Client's key has been          - The legal entity may not hold the Bank accountable for the wrong
      misused, lost or become known to others.                                     entry, piracy, or disclosure of password, -or -similar actions done by
      6. The Client shall be responsible for operating and maintaining his         the legal entity's authorized representative, in regard to the requested
      equipment, and-shall undertake to pay subscription, communication,           transactions, and shall acknowledge in advance that the execution-of
      and operating costs as well as the charges'owed to the Bank in return        such transactions is valid.         "
      for these services, should the latter request these.                         LegalEntities/Authorized ThirdPerson
      7. In any eveat, the Bank shall not bp liable for any errors or              The Client of the Bank that is a legal entity may authorize a third
      malfunctions that affect the Client's equipment, or any virus or             person (primary users) to act on its behalf in initiating and executing
      problem that may occur as result of the Client's use of the service.         electronic transactions by means of a. written authorization signed
      Likewise, the Bank shall- not be liable kir sthe loss or theft of the        by the principal Client/(authorizer) and approved by the Bank. This
      Client's phone or laptop, or far., the Client's failure to comply with the   authorization empowers the authorized third person to generate a key
      guidelines given to him in writing or electronically displayed upon          (consisting of a username, a password, and a token) that enables him
     .accessing or using the services.                                             to:
      Protection of the fey                                                        -     Generate and activate principal Client key(s) derived from the
      -     The Client shall undertake, i\inder his full responsibility, to        authorized person's key, so that transactions of all kinds must pass
      not disclose his key to others, and shall be deemed liable for ail           through the principal Client's key generated by the authorized person,
     'transactions executed with the use of this key by others, especially         and must be approved by the principal`Client;
      that the Bank is bound to execute transactions requested properly            - Access the accountseef the legal entity and execute transactions
      with the approved key without incurring any liability. The Client            using the available services;
     [must maintain the confidentiality of his key and take the measures           The proper use of the key by the authorized third person is akin to
     ito prevent its unauthorized use. Therefore, the Client must not tell,        the principal Client's agreement to access and -review his accounts
-3
     )disclose to, or otherwise share his key with others (including family        as wall as use_all available services. The principal Client shall remain
     (members and friends). Furthermore, the Client must not leave behind          the only person authorized to cancel and terminate the authorized
     (any document that could enable others-to identify the key. The Client        third person's access to the Client's accounts as part of the service


     1111111116-                                                 -Cc neeaf Tuns     Co edit tens' -        =                                •-:'.   2W‘r.
                     Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 13 of 15
  provided to him in sthis regard. The Client shall remain liable for all               reasons, natural disasters, or force majeure, and in particular those
 the transactions performed by the authorized person. The Client is                     that result from power or phone communication outages, poor
  deemed to have reviewed, through the authorized person, the content                   communication networks, or the Client's own equipment and devices
 of these terms and conditions, and to have complied with them.                         (specifically the computer, software, modem, mobile phones, etc.)
 - The legal entity may not hold the Bank accountable for the wrong                     which enable him to access the service.
 entry, piracy, or disclosure of password, or similar actions done by                   -    The Bank shall not be held responsible in the event of piracy, if
 the legal entity's authorized representative in regard to the requested                the computer is infected by a virus, or for any action that is beyond its
 transactions, and shall acknowledge in advance that the execution of                   control.
 such transactions is valid.                                                            - The Bank shall not be responsible for errors, delays, and other
 Time for Using the Services                                                            matters beyond its control that may occur during the execution of
 The Client may use the services around the clock and at any venue.                     the Client's instructions through the use of electronic financial and
 The Client agrees that routine maintenance, system overload, and                       banking services, and if service is disrupted for any reason.
 circumstances beyond the Bank's control entail that it is impossible to                Customer's Rights and Obligations
 make the aforementioned services always available during or outside                   The Client shall release the Bank, definitely and irrevocably, from the
 the Bank's business hours, given the nature of the internet, the Bank's                banking secrecy obligation toward the companies the Bank contracts
 website may not be sometimes accessible for technical or operational                   with or may contract in relation to the current terms and conditions,
 reasons. Hence, the Bank shall not be liable for any losses or for failure             including those through which e-mails, of all types, are transferred,
 to receive transactions due to poor and/or lack of connection and access               and those that transfer information in order to implement activities
 to the services.                                                                       pertaining to financial and banking transactions performed through
 Constraints on the Use of Services andon Certain Transactions                         electronic means, and towards natural and legal persons that operate
 The Client shall acknowledge and agree not to hold the Bank liable                     or may operate the services. Therefore, the Client shall acknowledge
 for the outcome of Bank decisions that the Bank has the discretionary                  that the Bank is entitled to provide the abovementioned persons with
 power to make, including the following:                                               any verbal or written information or any documents, of whatever
 1. The Bank may refuse to execute transactions requested by the                        nature, pertaining to the Client's transactions conducted online or
 Client if the transaction does not comply with applicable terms and                    on a mobile phone, when the Bank is requested to do so pursuant to
                                                                                        the law and regulations governing the relevant banking transaction,
 conditions, other agreements that the Client signed in with the Bank
                                                                                        or when the Bank is ordered to do so by the authorities in Lebanon
 separately, and with the requirements of public policy, the provisions
                                                                                       and abroad, or for any transaction or action the Bank takes in order
 of the Central Bank of Lebanon as well as applicable international and                to ensure its rights under these terms and conditions.
 domestic laws.                                                                        Framework of Electronic Financial and Banking Services and
 2. The Bank, pursuant to current terms and conditions, may prevent                     Transactions
 the Client from accessing any services at any time without citing the                  1. The Client shall acknowledge that he is aware that any information
reasons and without a prior notice, and the Bank shall not be liable                    pertaining to his accounts or banking transactions he performs
for any losses or damages,that could ensue from the execution of the                   through any of the services may not be executed and processed
above.                                                                                 immediately if these transactions require verification by the Bank.
 3. The Bank, at its sole discretion, may set a ceiling for amounts in                 The Client shall further agree that the information provided through
                                                                                       electronic financial and banking services and transactions must not
 certain requested transactions, and shall not be bound to provide
                                                                                        be considered at any time as definitive with regard to his account
 justifications in this regard.
                                                                                        balance or the status of his transactions, and the Client may not
Notifications and Correspondence
                                                                                       hold the Bank accountable on that basis. Hence, the Bank does not
 - The Bank, without any obligation in this respect, may send                           guarantee the timely accuracy of account or transaction information
messages by e-mail, to phone through the Short Message Service                         which the Bank receives through electronic financial and banking
 (SMS), via fax, or in writing, in order to notify the Client of all the               transactions.
financial and banking transactions that the Client has performed on                     2. Electronic banking transactions cannot be executed unless their
his accounts through electronic means, and the Client shall inform                     amount is consistent with the ceiling established by the Bank, and the
 the Bank of any objection in writing and within five days from the date               available balance covers the transaction.
 of sending the communications, otherwise the transaction shall be                     3. The execution of banking transactions (transfer, objection, etc.)
 considered valid.                                                                     shall be carried out on the same day if they are performed and
-     The content of correspondence provided through electronic                         validated within a business day and during the Bank's business hours.
means, may include:                                                                     if the transaction is performed outside of the business hours or on a
 • Any amendments, changes, or additions that apply to the current                     holiday, it will be executed on the next business day.
terms and conditions.                                                                  4. Transactions that require foreign currency conversion shall be
 • The transactions carried out by the Client through financial and                    executed in accordance with the prevailing exchange rates at the time
 banking transactions performed through electronic means.                               of execution.
 • Any advice, notifications, periodical, or basic information related                  5. The Client may cancel the transaction as long as it has not been
to the electronic services.                                                            executed, by calling the Bank to cancel the transaction if the Client has
 • Any correspondence pertaining to Client service.                                    subscribed to this service.
 • Any other correspondence related to services, accounts, or                          6. The exchange and interest rates shown through the electronic
marketing products and services.                                                       financial and banking transactions are for information only, and may
- The Bank shall not be liable for any delays in the delivery of                       be changed without any advance notification by the Bank.
electronic correspondence to the Client should such delay result from                  7. No banking transaction or transfer from the Client's personal
factors-beyond the-Bank's control. Furthermore, the Bank shall-not be                  account to another account held at the Bank may be executed until
liable for inaccurate or incomplete message content and for any delay,                 the prior written approval of the accountholder benefiting from this
error, misunderstanding, malfunction, or failure in sending messages                   transfer or said banking transaction-has been obtain.
should such events ensue from the use of communication devices or                      Customer Service Fees, Commilsions, andExpenses- dyable to the
malfunction thereof.                                                                   Bank
      Ail corre.sppndence sent by the Bank, through any means, to                      in return for any services Made available online for the use of the
 the electronic or physical address provided by the Client shall be                    Client, the Bank shall receive a fee in accordance with prevailing fees
considered duly notified by the Client frpm the time it is sent, even if               throughout the course of the Client's subscription to the said service.
the Client does not receive it for any reason.                                         The Client shall be notified of any amendment that applies to him or
DeterminingLiability                                                                   to the calculation of the commissions. The notification shall take place
     Despite using the most effective protection tools, in addition                    using all means, particularly a letter sent to the Client at least fifteen
to the special 1 care taken in carrying out transactions, the Bank                     days before the said al'nendment comes into effect. Should the Client
cannot ensure ,the complete protection of informatidn transferred                      disapprove this change, the Bank may then request that the Client
electronically in financial and banking transactions, given the nature                 unsubscribes to the °ohne service.
of the internet, tind shall take due diligence with respect to all aspects             It is explicitly agreed that the Bank shall apply the fees, commissions,
of sending andi receiving information. Therefore, the Bank shall not                   and charges it usually applies to all banking and financial transactions,
bear any respcinsibility with respqct to the transfer of information                   including those carried\ out electronicplly. To this end, the Client
although it enswres its protection in its systems and upon receipt.                    authorizes the Bank from then on, definitely and irrevocably, to collect
• The Bank shall not be deemed liable when the reasons for not                         from his accounts at the Bank, and without notice to the Client, the
fulfilling its obligations are attributed to factors beyond its control, orto          amount of fees and commissions payable to the Bank under the
the lack and/or quality of comffiunication networks. Further, the Bank                 current terms and conditions or in return for the transactions he
shall not be deemed liable for the outage of services for contingent                   carries outste-ctronicalty.




16 VIM           —                                              eperai Ten [ 1111-,i    Condi-40,Pa
                          Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 14 of 15
     Duration and TermMadan of the Current Terms and Conditions                          own name or in the name of his ascendants, descendants, brothers, or
      Subscription to the electronic financial and banking services and                  sisters, whether directly or indirectly.
      transactions pursuant to the current terms and conditions shall be                 This shall apply whether the account is opened in the name of any of
      for an indefinite period, and shall take effect starting on the date of            the persons mentioned above or whether such person is the holder
      signing the current terms and conditions contract. The Client and                  of the economic rights relating to an account opened in the name of
      the Bank, each separately, may terminate the current terms and                     a person who does not hold the U.S. citizenship or is not subject to
      conditions at any time. The termination shall be deemed in effect for              taxes in the Unites States of America.
      the Bank from the date the Bank sends a written letter to the Client at            Since BLC Bank S.A.L. is bound by the provisions of said Act, every
      his residence notifying him of its wish to discontinue his subscription            customer, whether natural or legal person, must authorize the Bank
     to the service, and for the Client from the time he visits the Bank and             to disclose to the competent U.S. authorities all accounts, whether
      signs a written notice stating his wish to unsubscribe to the electronic           regular or numbered, that belong to him and that are opened in his
     service. The termination of the subscription, regardless of its reason,             name, whether jointly with another person or severally.
     shall not entail any compensation.                                                  Accordingly, every customer who has an account with the Bank or who
     it is also explicitly agreed that the electronic service shall automatically        wishes to open an account or deal with the Bank must complete and
     stop from the moment the Client's accounts at the Bank are closed,                  sign the KYC (Know Your Customer) Form used by the Bank or any
     without the need for any notice or notification whatsoever, and the                 other form requested, give any clarification or information necessary
     Client may not, in any way, hold the Bank accountable for this measure.             in order to apply such legislation, as well as periodically update the
     All transactions that are requested but not yet executed during the                 information on the these forms or every time a change occurs, whether
     day on which the subscription to the electronic financial and banking               the customer is a natural or legal person, U.S. citizen or otherwise.
     transactions is terminated by the Client shall be automatically                     The Client's signing of the Bank's general terms and conditions is
     cancelled. The electronic financial and banking transactions shall                  akin to his compliance with the provisions of the said Act and with
     automatically be suspended once the Bank is notified of the Client's                any subsequent amendments thereto, and to his irrevocable release
     passing away.                                                                       of the Bank of any banking secrecy obligation with regard to the
     The Bank may terminate the subscription without carrying out any                    U.S. authorities concerned, in particular the IRS (Internal Revenue
     measure or notification if the Client commits material error or                     Service) with regard to which the Bank has an obligation to disclose
     violations or has abused the service.                                               any account held directly or indirectly by any clients mentioned above,
     Amendment of the Terms and Conditions Pertaining to Electronic                      and authorizing the Bank to carry out the required transactions without
     Services                                                                            consulting him and releasing the Bank from any liability in this respect.
     - Considering the potential technological developments and                          Should the Client refrain from or refuse to comply with the
     improvements that could apply to the quality and efficiency of                      aforementioned or provide inaccurate information, the Bank shall
     services, the Bank shall reserve the right to make upgrades and                     be compelled, in order to avoid being subjected -to any measures
     changes in the services made available through electronic financial                 taken by the IRS in accordance with the provisions of the aforesaid
     and banking transactions, and to introduce the amendments the Bank                  Act, to refuse opening an account for the Client or dealing with him,
     deems fit to the current terms and conditions.                                      and to immediately and definitely close his account under his own
     - The Client shall be informed by e-mail, through special text                      responsibility, while holding the Client liable for any damages that the
     messages, or through any other means of notification about the                      Bank incurs or may incur. In this case, the Client may not hold the Bank
     amendments to the current terms and conditions, and shall be                        accountable in that regard, for any reason and in any way.
     immediately invited to review such amendments at least 15 days prior
     to the date on which these amendments will enter into force.
     -     The Client may terminate the current terms and conditions should
                                                                                         CHAPTER 04: FINAL PROVISIONS
     he not approve the current amendments. No compensation shall                        1.   Assignment of receivables
     ensue from said termination. Should the Client not object in writing to
     the amendments, or continue to use the service after the lapse of the               1. The Bank has the right to assign all or part of its receivables
     period specified above, the Client shall be deemed in agreement with                over the Client, together with associated guarantees, to any
     the said amendments.                                                                third party, in accordance with articles 280 et seq of the Code of
     Contractual Documents and Applicable Law                                            Obligations and Contracts. The Client hereby authorizes the Bank
     The currentterms and conditions as well as their possible amendments,               to lift the banking secrecy in respect of all of his/her accounts with
     pursuant to later supplements that the Bank hereby reserves the right               regard to the assignee
     to introduce at any time, shall form an integral part of all contracts,
                                                                                         2. The Client shall not assign any of his/her rights arising in
     records, and documents signed and to be signed by the Client for ail
     that is not inconsistent with their content, and the use of any service             connection with his/her relationship with the Bank without the latter's
     after the date on which the amendment becomes effective shall be                    prior approval.
     deemed akin to the Client's unreserved approval of that amendment.
     The electronic financial and banking services and transactions subject              ii. Acclr,eration
     of the current terms and conditions shall be governed inter alia by                 1. The Bank may at its direction, pursuant to simple notice sent to the
     the provisions of Law No. 75/1999 on the Protection of Intellectual                 Client and without need to initiate any legal proceedings, demand the
     Property. This protection shall include, in particular, all information             immediate payment of any amount due by the Client to the Bank, in
     available on the Bank's website, including logo, design, fonts, and                 the case of the occurrence of any of the following events:
     pictures protected by copyrights, trademarks, certification rights, and              • the Client's failure to pay any amount owed to the Bank on the
     any other right recognized by Lebanese statutes. These may not be                   due date,
     transferred or copied for commercial or noncommercial purposes,                     - the Client's failure to perform any of its commitments to the Bank,
     whether fully or partially.                                                         in whole or in part, if the Client does not remedy such failure within
                                                                                         a period of 15 (fifteen) days from the date,of the Bank's formal notice
                                                                                         requesting the Client to remedy sucb-failu re,
      liA-k4TF'A 071: .. ;0iVITJI.I;ANCT                                                  • if any one of the personal or real guarantees granted to the Bank
     THE U.S. FlririitiV ACr'OU!'IT TAX                                                  to secure the Client's obligations is or becomes,null and void for any
                                                                                         reason whatsoever, or in the case of a reduction in the value of any
      0iVIPLiANC ",CT               Xi%)                                                 one of the personal or real guarantees granted to the Bank to secure
     Addendum to the Goneral Conditions                                                  the Client's obligations,
     In view of the recent enactment by the United States of America of                   • in the case of bankruptcy or cessation of payment of the Client
     the Foreign Account TaX Compliance Act (known as FATCA), Foreign                    and/or any of its guarantors, or in the case of the appointment of an ad
     Financial Institutions and insurance companies outside the United                   hoc or temporary administrator to manage the business of the Client
     States commit to comply with the said law and- to report to the U.S.                and/or any of its guarantors,
     tax authorities creditor accounts opened with them under the names                  - if the Client defaults on any one of the loans he/she has taken out
     of any of the following persons:                                                    with other banks, entities or institutions.
     -    U.S. citizens or those naturalized later on
          Green Card holders or those whp became Greet cardholders later                      Crz.kdit-:nsJrOnce
     on                                                                                  1. In return for the facilities, loans or borrowings he benefited or will
     - Permanent U.S. residents or those who have resided in the U.S.                    benefit from, the Client hereby authorizes,the Bank to take out a credit-
      or at least six months during the three-year period preceding the date             insurance policy, at the Client's expense, with an insurance company
     of the disclosure to the Bank                                                       of its choice, and to debit the amount of the insurance premium,
          Companies registered in..the United States                                     commissions and other costs from any of the. Client's accounts
,0
     - Companies registered outside the United States and in which any                   with-419e- Bank -without the-Client being entitled to oppose cr make
     of the abovementioned persons owns 101)/cs'or more of the capital in his            reservations in this regard.
IL

                                                                                                                                                               1;ThrTh
                                                                                    ti                                                           .1111UW
                Case 1:20-cv-04438-DLC Document 61-5 Filed 11/20/20 Page 15 of 15
    Tvr.Es,'duties acid other costs — the hank's                              VII. Special agreements beti-eeen the. 73z-Lni- arid
rich;: to Inctitute ploceedings                                               the Client
1. The Client hereby grants the Bank unconditional and irrevocable            1. The relationship between the Bank and the Client are governed by
powers to pay, in his/her name and on his/her behalf, all stamp duties        these Genera! Conditions, subject to any special agreements which
and taxes of any nature whatsoever which are due or may be due, and/          may otherwise be entered into between them. if any such special
or to carry out, at his/her expense, any expertise and/or be assisted,        agreements exist, these General Conditions shall supplement them
at his/her expense, by any lawyers, and/or initiate, at his/her expense,      and shall apply to all matters not provided for in the said special
any legal or other action (including against the Client's guarantors and      agreements. In the case of a conflict between the terms and conditions
co-debtors) which may be either necessary or appropriate, in relation         of these General Conditions and those of any special agreements, the
to any agreements between the Bank and the Client, and, more                  latter shall prevail.
generally, with regard to the relationship between the Bank and the
Client. Amounts thus paid by the Bank for the performance of these            1/41. Address :or service and notices
agreements or in relation to such relationship, may be debited from           1. The Client's address and elected domicile shall be the address set
any of the Client's accounts with the Bank without the Client being           forth below. The Client undertakes to inform the Bank of any change
entitled to oppose or make reservations in this regard.                       of address and/or elected domicile by registered letter. Failing this,
                                                                              only the address set forth below shall be deemed valid, and any
V. Appointrent of repi'escntatives                                            notice or other written dccument sent to this address shall produce
1. Notwithstanding the special provisions relating to the operating           its effects, and the Client undertakes not to raise any exception of
of certain accounts, the Client may authorize one or more persons to          non-competence on hp basis of a residency located lsewhere.
manage his/her accounts with the Bank, subject to having obtained
any authorization which may be required. The form and the provisions
                                                                              Client's Address: ... 141 e    (A)       /     Ft
                                                                                                                             0 ,2\41014:1,;
of the power of attorney shall be approved by the Bank. The power             PQQAM.     ....ic,S6,Ak       .5 Tut' -- S V) t.' (tot...W./J.1-A. Lk.
of attorney shall remain in force until the Bank has been informed of         2. For the purpose of any notice, formality or measure, sent through
its termination, by registered letter with acknowledgement of receipt.        the intermediary of any person whatsoever for the purpose of the
Such termination shall in any event take place in accordance with             performance hereof, in particular through official institutions or the
applicable laws and regulations                                               notary, the Account Holder hereby lifts the banking secrecy with
                                                                              regard to the Bank and authorizes the latter to take any steps and send
V!. Account:, in the name of .-_?ersons lacking                               any letters, notices or summonses, and to carry out any formalities it
                                                                              deems to be either necessary and/or appropriate.
.lanaOty
1. Only the legal guardians of minors or of incapacitated persons             IX. Enforcement of the Client's obligations
have the right to open accounts in the name of the latter, in compliance
                                                                              1. It is expressly agreed by the parties that these General Conditions,
with applicable legal provisions.                                             together with the Bank's statements and registers, shall be sufficient
2. Accounts opened in the name of a minor or an incapacitated                 to prove the existence of a receivable, and may be enforced directly
person can only be operated through the signature of the legal                by the Execution Bureau pursuant to articles 847 et seq of the Code
guardian(s), in compliance with applicable legal provisions.                  of Civil Procedure.
3. The legal guardians of minors or of incapacitated persons
undertake to provide to the Bank all documents proving their status
and their right to represent the latter, including, without limitation,
                                                                              X. Governing             - .;urisdic.Zion
with respect to instruments relating to the operating of their accounts       1. These General Conditions and the relationship between the Bank
or their relationship with the Bank.                                          and the Client shall be governed by the laws of Lebanon.
                                                                              2. The Beirut courts shall have exclusive jurisdiction to hear any
                                                                              dispute arising in connection with these General Conditions and/
                                                                              or relating to the relationship between the Bank and the Client. This
                                                                              exclusive jurisdiction is for the benefit of the Bank which shall be
                                                                              entitled to take action against the Client in any Lebanese or foreign
                                                                              court of its choice in order to defend its rights.




                       In case of discrepancy between the Arabic and English versions the Arabic version shall prevail.

                                                               Executed in Beirut

                                             The day of                          C$ - fr 10/6



                                    The Client                                                        The Bank


                                                                                                                        J.




                                                                                                                                                        co
                                                                                                                                                        y-

                                                                                                                                                        0




18                                                                 TEr•TI.S
